Exhibit 10.1

 

Execution Version

 

364-DAY BRIDGE LOAN AGREEMENT

 

Dated December 16, 2015

 

Among

 

MOLSON COORS BREWING COMPANY

As Borrower

 

THE LENDERS PARTY HERETO

 

CITIBANK, N.A.,
As Administrative Agent

 

--------------------------------------------------------------------------------

 

 CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

UBS SECURITIES LLC,
As Joint Lead Arrangers and Joint Bookrunners

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

UBS SECURITIES LLC,
As Co-Syndication Agents

 

and

 

BMO CAPITAL MARKETS CORP.,

ROYAL BANK OF CANADA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Senior Managing Agents

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowing

23

SECTION 1.03.

Terms Generally

23

SECTION 1.04.

Accounting Terms; GAAP

24

 

 

ARTICLE II THE CREDITS

24

 

 

SECTION 2.01.

Commitments

24

SECTION 2.02.

Loans and Borrowing

25

SECTION 2.03.

Request for Borrowing

25

SECTION 2.04.

[Intentionally Omitted]

26

SECTION 2.05.

[Intentionally Omitted]

26

SECTION 2.06.

Funding of Borrowing

26

SECTION 2.07.

Interest Elections

27

SECTION 2.08.

Termination and Reduction of Commitments

28

SECTION 2.09.

Repayment of Loans; Evidence of Debt

29

SECTION 2.10.

Prepayment of Loans

29

SECTION 2.11.

Fees

30

SECTION 2.12.

Interest

31

SECTION 2.13.

Alternate Rate of Interest

32

SECTION 2.14.

Increased Costs

32

SECTION 2.15.

Break Funding Payments

33

SECTION 2.16.

Taxes

34

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

36

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

37

SECTION 2.19.

[Intentionally Omitted]

38

SECTION 2.20.

[Intentionally Omitted]

38

SECTION 2.21.

Defaulting Lenders

38

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

39

 

 

SECTION 3.01.

Organization; Powers

40

SECTION 3.02.

Authorization; Enforceability

40

SECTION 3.03.

Governmental Approvals; No Conflicts

40

SECTION 3.04.

Financial Condition; No Material Adverse Change

40

SECTION 3.05.

Properties

40

SECTION 3.06.

Litigation and Environmental Matters

41

SECTION 3.07.

Compliance with Laws and Agreements

41

SECTION 3.08.

Investment Company Status

41

SECTION 3.09.

Taxes

41

SECTION 3.10.

ERISA

41

SECTION 3.11.

Disclosure

42

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

SECTION 3.12.

Margin Stock

42

SECTION 3.13.

Guarantee Requirement

42

SECTION 3.14.

USA PATRIOT ACT; FCPA; OFAC

42

SECTION 3.15.

Solvency

43

 

 

 

ARTICLE IV CONDITIONS

43

 

 

SECTION 4.01.

Effective Date

43

SECTION 4.02.

Closing Date

43

 

 

ARTICLE V AFFIRMATIVE COVENANTS

45

 

 

SECTION 5.01.

Financial Statements and Other Information

45

SECTION 5.02.

Notices of Material Events

47

SECTION 5.03.

Existence; Conduct of Business

47

SECTION 5.04.

Payment of Taxes

47

SECTION 5.05.

Maintenance of Properties; Insurance

48

SECTION 5.06.

Books and Records; Inspection Rights

48

SECTION 5.07.

Compliance with Laws

48

SECTION 5.08.

Use of Proceeds

48

SECTION 5.09.

Guarantee Requirement; Elective Guarantors

48

 

 

 

ARTICLE VI NEGATIVE COVENANTS

49

 

 

SECTION 6.01.

Priority Indebtedness

49

SECTION 6.02.

Liens

51

SECTION 6.03.

Fundamental Changes

52

SECTION 6.04.

Transactions with Affiliates

52

SECTION 6.05.

Leverage Ratio

52

 

 

 

ARTICLE VII EVENTS OF DEFAULT

52

 

 

SECTION 7.01.

Events of Default

52

 

 

 

ARTICLE VIII [INTENTIONALLY OMITTED]

55

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

55

 

 

ARTICLE X MISCELLANEOUS

59

 

 

SECTION 10.01.

Notices

59

SECTION 10.02.

Waivers; Amendments

59

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

61

SECTION 10.04.

Successors and Assigns

63

SECTION 10.05.

Survival

66

SECTION 10.06.

Counterparts; Integration; Effectiveness

67

SECTION 10.07.

Severability

67

SECTION 10.08.

Right of Setoff

67

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

67

SECTION 10.10.

WAIVER OF JURY TRIAL

68

SECTION 10.11.

Headings

68

SECTION 10.12.

Confidentiality

68

SECTION 10.13.

Interest Rate Limitation

69

SECTION 10.14.

Conversion of Currencies

69

SECTION 10.15.

USA Patriot Act

70

 

SCHEDULES:

 

Schedule 1.01

Specified Loan Parties

Schedule 2.01

Commitments

Schedule 2.17

Payment Instructions

Schedule 3.06

Disclosed Matters

Schedule 6.01

Existing Priority Indebtedness

Schedule 6.02

Existing Liens

 

 

EXHIBITS:

 

Exhibit A

Form of Borrowing Request

Exhibit B

Form of Solvency Certificate

Exhibit C

Form of Assignment and Assumption

Exhibit D

[Intentionally Omitted]

Exhibit E

Form of Subsidiary Guarantee Agreement

Exhibit F

Form of Closing Date Certificate

 

iii

--------------------------------------------------------------------------------


 

364-DAY BRIDGE LOAN AGREEMENT dated as of December 16, 2015 among MOLSON COORS
BREWING COMPANY, a Delaware corporation, as Borrower; the LENDERS party hereto;
and Citibank, N.A., as Administrative Agent.

 

The Borrower has requested that the Lenders establish the bridge loan facility
provided for herein in an aggregate initial principal amount of
US$9,300,000,000.  The proceeds of the Loans made hereunder will be used to
finance the Transactions and pay Transaction Costs.   The Lenders are willing to
establish such credit facility upon the terms and subject to the conditions set
forth herein.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

SECTION 1.01.                                        Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Assets” has the meaning set forth in the Acquisition Agreement.

 

“Acquired Business” has the meaning set forth in the Acquisition Agreement.

 

“Acquisition” means the acquisition by the Borrower, directly or through one of
its Affiliates, of the Acquired Assets pursuant to the terms of the Acquisition
Agreement.

 

“Acquisition Agreement” means that certain Purchase Agreement, dated as of
November 11, 2015 among the Seller and the Borrower (including all schedules,
annexes and exhibits thereto) as amended, modified and supplemented in
accordance with the terms thereof and hereof.

 

“Acquisition Termination Date” means November 11, 2016; provided that if,
pursuant to Section 7.01(b) of the Acquisition Agreement (as in effect on the
Effective Date), the Termination Date (as defined in the Acquisition Agreement)
is automatically extended, the Acquisition Termination Date shall mean a date,
not later than 18 months after November 11, 2015, to which the Termination Date
(as defined in the Acquisition Agreement) is so extended.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
divided by (b) 1.00 minus the Statutory Reserves applicable to such Eurodollar
Borrowing.

 

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder, or any successor administrative agent appointed
in accordance with Article IX.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced from time to time pursuant to the terms and conditions
hereof.  As of the Effective Date, the Aggregate Commitment is US$9,300,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
Eurodollar Loan with a one-month Interest Period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided, that in no event shall the Alternate Base Rate be less than 0.00%. 
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

“Applicable Canadian Pension Legislation” means, at any time, any Canadian
pension legislation then applicable to any Canadian Subsidiary, including all
regulations made thereunder, and all rules, regulations, rulings and
interpretations made or issued by any Governmental Authority having or asserting
jurisdiction in respect thereof, excluding, all such legislation, rules,
regulations, rulings and interpretations applicable to the Canada Pension Plan,
the Québec Pension Plan and any other similar plan established and maintained by
any Governmental Authority.

 

“Applicable Creditor” has the meaning set forth in Section 10.14(b).

 

“Applicable Date of Determination” means the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the delivery of any such financial
statements, pursuant to Section 5.01(a) or (b) of the Existing Credit
Agreement).

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, the applicable rate per annum set forth below under the caption
“Eurodollar Margin” or “ABR Margin”, as applicable, based upon the ratings by
S&P, Moody’s and Fitch, respectively, applicable on such date to the Index Debt
on such date:

 

 

 

Applicable Margin

 

Borrower’s 
Index Debt 
Rating (S&P,

 

Closing Date through 
89 days after Closing 
Date

 

90 days after Closing 
Date through 179 days 
after Closing Date

 

180 days after Closing 
Date through 269 days 
after Closing Date

 

270 days after Closing 
Date and thereafter

 

Moody’s or 
Fitch)

 

Eurodollar
Margin

 

ABR 
Margin

 

Eurodollar
Margin

 

ABR 
Margin

 

Eurodollar 
Margin

 

ABR 
Margin

 

Eurodollar 
Margin

 

ABR 
Margin

 

Rating Level 1: > BBB+ / Baa1 / BBB+

 

1.0

%

0.0

%

1.25

%

0.25

%

1.50

%

0.50

%

1.75

%

0.75

%

Rating Level 2: BBB / Baa2 / BBB

 

1.25

%

0.25

%

1.50

%

0.50

%

1.75

%

0.75

%

2.00

%

1.00

%

Rating Level 3:

 

1.50

%

0.50

%

1.75

%

0.75

%

2.00

%

1.00

%

2.25

%

1.25

%

 

2

--------------------------------------------------------------------------------


 

BBB- / Baa3 / BBB-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rating Level 4: BB+ / Ba1 / BB+

 

1.75

%

0.75

%

2.00

%

1.00

%

2.25

%

1.25

%

2.50

%

1.50

%

Rating Level 5: < BB/Ba2/BB

 

2.00

%

1.00

%

2.25

%

1.25

%

2.50

%

1.50

%

2.75

%

1.75

%

 

For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Rating Level 5;
(b) (x) if at least two of the Index Debt ratings from each of Moody’s, S&P and
Fitch are in the same Rating Level, then the pricing will be based on such
Rating Level; and (y) if the three Index Debt ratings from each of Moody’s, S&P
and Fitch are each in different Rating Levels, then the applicable Rating Level
shall be the middle Rating Level of the three such Rating Levels; and (c) if the
ratings established by any of Moody’s, S&P or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of such rating
agency), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders.  Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody’s, S&P or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, or if any such
rating agency shall not have in effect a rating for the Index Debt
notwithstanding the Borrower’s good faith efforts to cause such a rating to be
in effect, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating of
the other rating agencies or, if there shall be no such rating, the applicable
ratings of Moody’s, S&P or Fitch most recently in effect.

 

“Arrangers” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and UBS Securities LLC, each in its capacity as a joint lead
arranger and joint bookrunner for the term loan facility evidenced by this
Agreement.

 

“Asset Sale” means a (x) sale, lease or sub-lease (as lessor or sublessor), sale
and leaseback, exclusive license (as licensor or sublicensor), transfer or other
disposition to, or any exchange of property with, any Person (other than
Borrower or any Subsidiary), in which the Net Cash Proceeds received by Borrower
or such Subsidiary are in excess of US$200,000,000 for all such transactions
(other than Excluded Asset Sales) and such transactions contemplated by clause
(y) below on and following the Effective Date (and to the extent not reinvested
or committed pursuant to a binding third-party contract to be reinvested into
assets used in or useful to the business of the Borrower or the Subsidiaries
within 180 days after the receipt of Net Cash Proceeds thereof), of all or any
part of Borrower’s or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any Subsidiaries (including the issuance by
any Subsidiary of the Borrower of any of its Equity Interests to any Person
(other than the Borrower or any other Subsidiary) but excluding any issuance by
Borrower of any of its Equity Interests to any Person), but excluding
(collectively, the “Excluded Assets”), in each case (i) inventory and other
assets sold, leased (including sub-

 

3

--------------------------------------------------------------------------------


 

leases) or licensed out in the ordinary course of business, (ii) any sale or
disposition (or series of related sales or dispositions) for which the Net Cash
Proceeds received by Borrower or any Subsidiary is equal to or less than
$50,000,000 for such sale or disposition, (iii) sale or other disposition of
cash and cash equivalents or other assets classified as current assets on the
consolidated balance sheet of the Borrower and its Subsidiaries, (iv) sales,
exchange or other disposition of accounts receivable in connection with the
compromise, collection or settlement thereof, (v) any Sales-Leaseback
Transaction permitted hereunder and (vi) any Asset Sale to the Borrower or any
of its Subsidiaries, and (y) the receipt of any property insurance as a result
of any loss, damage or destruction of any of its assets or from the condemnation
of any assets in which the Net Cash Proceeds received by Borrower or such
Subsidiary are in excess of US$200,000,000 for all such events (other than
Excluded Asset Sales) and such transactions contemplated by clause (x) above on
and following the Effective Date (and to the extent not reinvested or committed
pursuant to a binding third-party contract to be reinvested into replacement
assets or other assets used in or useful to the business of the Borrower or the
Subsidiaries within 180 days after the receipt of Net Cash Proceeds thereof).

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and a permitted assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit C or any other form approved by the Administrative Agent and
agreed by the Borrower.

 

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items which do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease which is terminable by the lessee upon the
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Molson Coors Brewing Company.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Minimum” means US$5,000,000.

 

“Borrowing Multiple” means US$1,000,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form of Exhibit A hereto.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the London interbank market.

 

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) at any time when the Permitted Holders do not
beneficially own Equity Interests representing more than 50% of the aggregate
voting power for the election of a majority of the board of directors
represented by the issued and outstanding Equity Interests of the Borrower, the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Effective Date), other than any Permitted Holder, of Equity Interests
representing more than 50% of the aggregate voting power for the election of the
board of directors represented by the issued and outstanding Equity Interests of
the Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower or a majority in
interest of the Permitted Holders nor (ii) appointed or approved by directors so
nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, rule, guideline or directive (whether
or not having the force of law, but if not having the force of law, being of a
type with which such Person would ordinarily comply) of any Governmental
Authority made or issued after the Effective Date; provided that notwithstanding
anything in this Agreement to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued, other than requests, rules,
guidelines or directives under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or Basel III that Lenders are required to comply with on or prior
to the Effective Date.

 

“Closing Date” means the date on which the conditions in Section 4.02 are first
satisfied (or waived in accordance with Section 10.02) and the initial Loans are
made.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan pursuant to Section 2.01(a), as such commitment may be reduced
from time to time pursuant to the terms hereof.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

 

“Commitment Letter” means the commitment letter, dated as of November 11, 2015
with respect to the financing of the Transactions, among the Borrower and the
Arrangers.

 

“Competitor” means any Person that competes with the Borrower and its
Subsidiaries in the industries in which they conduct their business or any of
such Person’s Affiliates.

 

“Consolidated EBITDA” means, for any period, consolidated net income of the
Borrower and the Subsidiaries for such period plus (a) without duplication and
to the extent deducted in determining such consolidated net income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense, franchise taxes and state single business unitary and similar taxes
imposed in lieu of income taxes or capital taxes for such period, (iii) all
amounts attributable to depreciation and amortization (or other impairment of
intangible assets) for such period, (iv) any non-cash charges and non-cash
losses (including any write-off of deferred financing costs and the effects of
purchase accounting) for such period (provided that any cash payment made with
respect to any such non-cash charge or non-cash loss shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made), (v) any extraordinary, unusual or non-recurring charges or losses for
such period, (vi) all costs, fees and expenses during such period related to any
restructuring (including, without limitation, related severance costs, retention
bonuses, relocation expenses, expenses related to the closure of facilities and
similar costs and expenses), issuance of equity, recapitalization, asset
disposition, acquisition or Indebtedness, (vii) all expenses and charges which
have been reimbursed by a third party, to the extent such reimbursement has not
been included in consolidated net income, (viii) losses realized upon the
disposition of property (other than inventory), (ix) expenses, charges and
losses associated with the sale or discontinuance of any business operation to
the extent such expenses, charges or losses are recorded at or about the time of
such sale or discontinuance, (x) to the extent not included in consolidated net
income, payments received from business interruption insurance or product
recalls and (xi) any non-cash costs or expense incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement
(provided that any cash payment made with respect to any such non-cash cost or
non-cash expense shall be subtracted in computing Consolidated EBITDA during the
period in which such cash payment is made), minus (b) without duplication and to
the extent included in determining consolidated net income of the Borrower and
the Subsidiaries, the sum of (i) any extraordinary, unusual or nonrecurring
gains for such period and (ii) gains realized upon the disposition of property
(other than inventory), all determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP, (c) commissions, discounts and other
fees and charges owed in respect of letters of credit to the extent included in
interest expense in accordance with GAAP and (d) the

 

6

--------------------------------------------------------------------------------


 

portion of any rents payable under capital leases allocable to interest expense
in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at any time, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and the
Subsidiaries, minus (a) all current liabilities of the Borrower and the
Subsidiaries (excluding (i) liabilities that by their terms are extendable or
renewable at the option of the obligor to a date more than 12 months after the
date of determination and (ii) current maturities of long-term debt) and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets of the Borrower and the Subsidiaries, all as
set forth in the most recent consolidated balance sheet of the Borrower and the
Subsidiaries delivered pursuant to Section 5.01 (or, prior to the delivery of
such first balance sheet pursuant to Section 5.01, pursuant to
Section 5.01(a) or (b) of the Existing Credit Agreement.

 

“Consolidated Total Debt” means, at any time, an amount equal to all
Indebtedness of the Borrower and the Subsidiaries at such time (other than
obligations referred to in clause (h) or (i) of the definition of “Indebtedness”
and obligations in respect of surety bonds to the extent they support
liabilities that do not themselves constitute Indebtedness), net of all cash and
cash equivalents of the Borrower and the Subsidiaries at such time, determined,
without duplication, on a consolidated basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Issuance” means the incurrence of Indebtedness for borrowed money by the
Borrower or any Subsidiary, other than Excluded Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both, as set forth in Article VII, would
become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans on the Closing Date, (b) has notified the Borrower, the Administrative
Agent or any Lender in writing, or has stated publicly, that such Lender does
not intend or expect to comply with any of its funding obligations under this
Agreement, (c) unless subject to a good faith dispute, has failed to confirm in
writing to the Administrative Agent upon its request (or at the request of the
Borrower), within three Business Days after such request is received by such
Lender, provided that such Lender shall cease to be a Defaulting Lender upon
receipt of such confirmation prior to the Closing Date by Administrative Agent,
that such Lender will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, (d) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by such Lender hereunder within two Business Days of the date when due,
unless such amount is the subject of a good faith dispute, or (e) has, or has a
direct or indirect parent company that has, (i)

 

7

--------------------------------------------------------------------------------


 

become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not qualify as a
“Defaulting Lender” solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or any Person controlling such Lender, or the
exercise of control over such Lender or any Person controlling such Lender, by a
governmental authority or an instrumentality thereof.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disclosure Documents” means (a) any of the Schedules to this Agreement, (b) the
Information Memorandum, (c) the Borrower’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission for the period ended December 31, 2014,
(d) the Borrower’s Quarterly Reports on Form 10-Q for the periods ending
March 31, 2015, June 30, 2015 and September 30, 2015, (e) the Borrower’s Current
Reports on Form 8-K filed with or furnished to the Securities Exchange
Commission on or before the Effective Date and (f) the Loan Documents and all
documents related to the Transactions (including the Acquisition Agreement);
provided that (other than with respect to Section 3.06(a)) with respect to the
documents described in clauses (c), (d) and (e) any risk factor disclosure under
the headings “Risk Factors”, “Forward Looking Statements” or any similar
precautionary sections shall be excluded.

 

“Disqualified Institution” means (a) Competitors and (b) those financial
institutions, lenders and other Persons specified in writing by the Borrower to
the Administrative Agent prior to the date of the Commitment Letter (and, in
each case, Affiliates of such financial institutions, lenders and other
Persons).

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means the date on which the conditions set forth in
Section 4.01 are first satisfied (or waived in accordance with Section 10.02).

 

“Elective Guarantor” has the meaning assigned to such term in Section 5.09(b).

 

“Environmental Laws” means all applicable and legally binding laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to environmental or workplace health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

8

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Issuance” means the issue or sale of any Equity Interests of the
Borrower to any Person on or following the Effective Date, other than (i) by any
Subsidiary to the Borrower or any other Subsidiary (as applicable),
(ii) pursuant to any employee equity compensation plan, employee and other
benefit plans, stock purchase and dividend reinvestment plans or non-employee
director equity compensation plan or pursuant to the exercise or vesting of any
stock options, restricted stock units, warrants or other equity awards, in each
case established in the ordinary course of business, (iii) directors’ qualifying
shares and/or other nominal amount of Equity Interests that are required to be
held by Persons (other than the Borrower or its Subsidiaries, as applicable)
under applicable law, (iv) as direct consideration (or proceeds of such Equity
Issuance) for any acquisition (other than the Acquisition), divestiture or joint
venture agreement, including to finance the purchase of the Transferred Assets
if the Borrower makes the Transferred Assets Election and (v) prior to the
Closing Date, up to $100,000,000 in the aggregate (collectively, any issuance
pursuant to clauses (i) through (v), “Excluded Equity Issuances”).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

9

--------------------------------------------------------------------------------


 

“Excluded Asset” has the meaning set forth in the definition of Asset Sale.

 

“Excluded Debt” means (i) intercompany Indebtedness among the Borrower and/or
any of its Subsidiaries, (ii) Indebtedness under ordinary course foreign credit
lines, (iii) credit extensions in the ordinary course of business under the
Existing Credit Agreement (and any amendments, refinancings, renewals, increases
or extensions thereof), (iv) ordinary course purchase-money Indebtedness or
Capital Leases, (v) any ordinary course borrowings under working capital, letter
of credit or overdraft facilities, and factoring arrangements, (vi) issuances of
commercial paper and refinancings thereof with commercial paper, short-term
liquidity facilities or revolving credit facilities, (vii) Indebtedness to the
extent the Net Cash Proceeds of such debt are utilized or are to be utilized to
refinance any Senior Notes maturing within six (6) months of the incurrence of
such Indebtedness, (viii) Indebtedness incurred pursuant to a Sale-Leaseback
Transaction; provided that the Attributable Debt of all such Sale-Leaseback
Transactions entered into since the Effective Date does not exceed
US$100,000,000, (ix) any trade, seller or customer finance-related financing,
(x) Indebtedness incurred pursuant to overdraft, daylight exposure or other
similar facilities, (xi) Indebtedness incurred by Foreign Subsidiaries of
Borrower (I) to finance acquisitions or other investments in an aggregate
principal amount not to exceed US$250,000,000 plus (II) for other purposes in an
aggregate principal amount not to exceed $100,000,000, (xii) Indebtedness
incurred to finance the purchase of the Transferred Assets if the Borrower makes
the Transferred Assets Election, (xiii) any amounts owed under any hedging
obligation of the Borrower or any Subsidiary in respect of interest rate,
currency exchange rates or commodity pricing hedging, swaps or similar
transactions entered into in the ordinary course of business for bona fide
business purposes, (xiv) Indebtedness under the Term Loan Agreement up to
$3,000,000,000 and Indebtedness under any other Qualifying Term Loan Facility up
to the amount by which such Qualifying Term Loan Facility shall have reduced the
commitments hereunder pursuant to Section 2.08 and (xv) other Indebtedness not
included in clauses (i) through (xiv) in an aggregate principal amount not to
exceed US$200,000,000.

 

“Excluded Equity Issuances” has the meaning set forth in the definition of
Equity Issuance.

 

“Excluded Party” mean, with respect to any Arranger, Lender or the
Administrative Agent, any of their or their respective Affiliates’ employees
that are engaged directly in (x) a sale of the Acquired Business and its
subsidiaries as sell-side representative or (y) the acquisition of SABMiller by
Seller or the related financing thereof, in each case other than such Person’s
and its Affiliates’ respective directors, management, commitment and other
similar approval committees and legal, compliance, agency, credit, risk
management and other supervisory personnel customarily involved in the approval
and oversight of such transactions (such individuals acting in such capacity,
“Over The Wall Individuals”).  None of the Over The Wall Individuals shall be
considered an Excluded Party for the purposes hereof.

 

“Excluded Taxes” means, with respect to any Lender or the Administrative Agent
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise Taxes imposed on
(or measured by) its net income or net profits by the United States of America
(or any political subdivision thereof), or by the jurisdiction under which such
recipient is organized or incorporated or in which its principal office or
applicable lending office is located (or any political subdivision thereof), or,
if different, any jurisdiction in which it is treated as resident for tax
purposes, (b) any branch profits Taxes imposed by the United States of America
(or any political subdivision thereof) or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) any withholding Tax that is
imposed by the United States of America (or any political subdivision thereof)
on payments made

 

10

--------------------------------------------------------------------------------


 

by the Borrower to the extent such Tax (A) is in effect and would apply,
including with prospective effect, as of the date (i) such Lender or
Administrative Agent becomes a party to this Agreement or (ii) such other
recipient first becomes entitled to receive any payment to be made by or on
account of any obligation of the Borrower hereunder or (B) relates to payments
received by a Lender Affiliate or a new lending office designated by such Lender
and is in effect and would apply at the time such Lender Affiliate or such
lending office is designated, in each case except to the extent that such
Lender, Administrative Agent or Lender Affiliate (or assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.16(a), (d) any withholding Taxes imposed by FATCA,
(e) any withholding Tax that is attributable to any Lender’s or Administrative
Agent’s failure to comply with Sections 2.16(e) and/or 2.16(f) and (f) Taxes
imposed by any jurisdiction (i) in which the Borrower (or, to the extent any
withholding Tax is imposed as a result of the existence of any Guarantor
hereunder, such Guarantor hereunder) is not organized or resident for Tax
purposes, (ii) through which no payment is made by or on behalf of the Borrower
(or, to the extent any withholding Tax is imposed as a result of the existence
of any Guarantor hereunder, such Guarantor hereunder) under this Agreement, and
(iii) with respect to which there is no other connection between the making of a
payment by or on behalf of the Borrower (or, to the extent any withholding Tax
is imposed as a result of the existence of any Guarantor hereunder, such
Guarantor hereunder) under this Agreement and such jurisdiction that would
directly result in the imposition of Taxes by such jurisdiction on that payment.

 

“Existing Credit Agreement” means the Credit Agreement dated as of June 18,
2014, as amended, among the Borrower, the borrowing subsidiaries party thereto,
the lenders party thereto, Deutsche Bank AG New York Branch, as administrative
agent and Deutsche Bank AG, Canada Branch, as Canadian administrative agent.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any amendment or revision thereof so long as such amendment or
revision is substantially similar to Sections 1471 to 1474 of the Code as of the
date of this Agreement, together in each case with any current or future
regulations, guidance or official interpretations thereof, and including any
intergovernmental agreements relating thereto, (b) any treaty, law, agreement
(including any intergovernmental agreement), regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of paragraph (a) above, or
(c) any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the United States Internal Revenue Service, the United States government or
any governmental or taxation authority in any other jurisdiction.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average rate (rounded upwards, if necessary, to the next 1/100 of 1%)
charged by the Administrative Agent on such day for such transactions as
determined by the Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

“Fee Letter” means the fee letter, dated as of November 11, 2015, among the
Borrower and the Arrangers.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fitch” means Fitch Ratings Ltd.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as construed in accordance with Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
Canada any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantee” of or by any Person (a “Guarantor”) means any obligation, contingent
or otherwise, of the Guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
Guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

 

“Guarantee Requirement”  means, at any time, the requirement that the Subsidiary
Guarantee Agreement (or a supplement referred to therein) shall have been
executed by (i) Molson Coors International General, ULC, Coors International
Holdco, ULC, Molson Coors Callco ULC and Molson Canada 2005 and (ii) each
Subsidiary that Guarantees or is otherwise liable for (v) any of the Senior
Notes, (w) the “Obligations” under and as defined in the Term Loan Agreement,
(x) the “Obligations” (or similar term) under and as defined in any Qualifying
Term Loan Facility, (y) the “US Obligations” under and as defined in the
Existing Credit Agreement or (z) any “Obligations” (or similar term) (or in the
case of any Specified Refinancing Indebtedness in respect of the Existing Credit
Agreement, any “US Obligations” (or similar term)) under and as defined in any
Specified Refinancing Indebtedness, and in each case shall have been delivered
to the Administrative Agent and shall be in full force and effect; provided,
however, that any Subsidiary required to Guarantee the Obligations pursuant to
clauses (i) or (ii) above may be released from the Guarantee Requirement
pursuant to Section 5.09(c) and any Subsidiary that elects to Guarantee the
Obligations pursuant to Section 5.09(b) may be released from the Obligations
pursuant to Section 5.09(c).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum

 

12

--------------------------------------------------------------------------------


 

distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.  The
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting) that the Borrower or such Subsidiary would
be required to pay to the counterparty thereunder in accordance with the terms
of such Hedging Agreement if such Hedging Agreement were terminated at such
time.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds (other than surety, stay, customs or performance bonds or obligations of a
like nature), debentures, notes or similar instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (other than (i) customary title retention
provisions in supply contracts entered into in the ordinary course of business
with payment terms not exceeding 90 days and (ii) any earn-out obligations until
such earn-out obligations become a liability on the balance sheet of such Person
in accordance with GAAP and if not paid after becoming due and payable), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable and accrued expenses incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided, that the amount of Indebtedness of such Person existing at any time
under this clause shall be deemed to be an amount equal to the maximum amount
secured by (or the holder of which has a right to be secured by) such Lien
pursuant to the terms of the instruments embodying such Indebtedness of others,
(f) all Guarantees by such Person of Indebtedness of others, provided, that the
amount of any such Guarantee at any time shall be deemed to be an amount equal
to the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Securitization Transactions of such Person.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness:  (w) liabilities (including funding obligations) with respect to
pension plans, (x) operating leases to the extent not Capital Lease Obligations,
(y) customary obligations under employment agreements and deferred compensation
and (z) deferred revenue and deferred tax liabilities.  The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

 

13

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes imposed on account of any Obligation of the
Borrower or any Guarantor hereunder, other than Excluded Taxes and Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower.

 

“Information Memorandum” means the Confidential Information Memorandum prepared,
or to be prepared pursuant to the Commitment Letter by the Arrangers and the
Borrower in connection with the primary syndication of the Commitments and the
Loans relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, commencing with the first such date to
occur at the end of the first full fiscal quarter after the Closing Date and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available from all Lenders, other periods requested by the
Borrower), thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

 

“JV Business” has the meaning set forth in the Acquisition Agreement.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in

 

14

--------------------------------------------------------------------------------


 

making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or an Affiliate of such Lender and (b) with respect to
any Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.01, their successors and any
other Person that shall have become a Lender hereunder pursuant to
Section 10.04, other than any such Person that ceases to be a party hereto
pursuant to Section 10.04.

 

“Leverage Ratio” means, at any time, the ratio, calculated on a Pro Forma Basis,
of (a) Consolidated Total Debt at such time to (b) Consolidated EBITDA for the
most recent period of four consecutive fiscal quarters of the Borrower ended at
or prior to such time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the rate set by the ICE Benchmark Administration Limited
(or any other person which takes over the administration of that rate) for
deposits in the currency of such Borrowing (as displayed on pages LIBOR01 of the
Reuters screen (or any replacement Reuters page which displays that rate or in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion); in each case the “LIBO Screen” and the “LIBO Screen
Rate”), for a period equal to such Interest Period.  In the event that the LIBO
Screen Rate is not available for the requested tenor (an “Impacted Interest
Period”) at such time for any reason, then the LIBO Rate shall be the
Interpolated Rate.  Notwithstanding the foregoing, in no event shall the LIBO
Rate be less than 0.00%.

 

“LIBO Screen” has the meaning assigned to it in the definition of “LIBO Rate”.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of equity securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan” means a loan made pursuant to Section 2.01.

 

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement and
any promissory note delivered pursuant to this Agreement.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) the
material rights of or material benefits available to the Lenders under the Loan
Documents, taken as a whole.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans) of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
US$200,000,000 or (b) obligations of the Borrower and the Subsidiaries in
respect of Hedging Agreements for which the aggregate amount of such obligations
(after taking in account the effect of all netting of all Hedging Agreements)
exceeds US$200,000,000.

 

“Maturity Date” means the date that is 364 days following the Closing Date,
unless such day is not a Business Day, then it shall be the immediately
preceding Business Day.

 

“MillerCoors” means MillerCoors LLC, a Delaware limited liability company.

 

“Molson” means Molson Inc., a Canadian corporation.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means the proceeds received by the Borrower or any of its
Subsidiaries in cash or cash equivalents from any Debt Issuance, Equity Issuance
or Asset Sale, in each case net of brokers’, investment bankers’ and advisors’
(including legal, accountants, consultants and financial advisors) fees and
other discounts, commissions, costs and expenses incurred in connection with
such transaction (including, in the case of any Asset Sale, (i) the required
repayment of any Indebtedness (including principal, premium, penalty, interest
and other amounts with respect thereto) secured by a Lien on an asset which is
the subject of such Asset Sale or otherwise subject to mandatory prepayment
(other than under this Agreement) as a result of such event, or which by
applicable law may be repaid out of the proceeds of such Asset Sale, (ii) income
or gains taxes payable by the seller as a result of any gain recognized in
connection with such Asset Sale and taxes arising out of the distribution of
such cash proceeds of any Subsidiary to the Borrower (or reasonably estimated to
be payable or accrued as a liability under GAAP) and (iii) a reasonable reserve
for (x) any indemnification payments (fixed or contingent) attributable to
seller’s indemnities, contributions, cost sharings and representations and
warranties to purchaser in such Asset Sale and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any of its
Subsidiaries after such Asset Sale or casualty event, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters).

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or

 

16

--------------------------------------------------------------------------------


 

otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, or similar Taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery or enforcement of this Agreement
or any other Loan Document other than an Assignment and Assumption and a sale of
a participation pursuant to Section 10.04.

 

“Participant” has the meaning set forth in Section 10.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes of any kind,
unemployment insurance, pension obligations and other types of social security,
workers’ compensation and vacation pay, that are not yet due or required to be
paid (or are not more than 30 days overdue) or are being contested in compliance
with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, landlords’,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days or are being contested in good faith by appropriate
proceedings;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, restrictions, rights-of-way and
similar encumbrances or charges on real property imposed by law or any
restrictions imposed by any grant from Her Majesty in Right of Canada or any
province or territory of Canada or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(g)                                  any interest or title of a lessor in the
property subject to any lease other than a capital lease or a lease entered into
as part of a Sale-Leaseback Transaction, in each case permitted under
Section 6.01;

 

(h)                                 Liens in favor of customs or revenue
authorities imposed by law and arising in the ordinary course of business in
connection with the importation of goods;

 

17

--------------------------------------------------------------------------------


 

(i)                                     interests of suppliers in respect of
customary title retention provisions in supply contracts entered into in the
ordinary course of business and with payment terms not exceeding 90 days; and

 

(j)                                    rights of set-off or combination or
consolidation in favor of financial institutions (other than in respect of
amounts deposited to secure Indebtedness);

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means (a) (i) the Adolph Coors, Jr. Trust, (ii) any trustee
of such Trust acting in its capacity as such, (iii) any Person that is a
beneficiary of such trust on the Effective Date, (iv) any other trust or similar
arrangement for the benefit of such beneficiaries, (v) the successors of any
such Persons, (vi) any Persons Controlled by such Persons, (vii) Peter H. Coors
and Marilyn E. Coors, their estates, their lineal descendants and any other
trust for the benefit of such Persons,  and (viii) any Person who any of the
foregoing have voting control over the Equity Interests of the Borrower held by
such Person; and (b) (i) Pentland Securities (1981) Inc., a Canadian
corporation, (ii) Lincolnshire Holdings Inc., (iii) Nooya Investments Inc.,
(iv) Eric Molson and Stephen Molson, their spouses, their estates, their lineal
descendants and any trusts for the benefit of such Persons (including, as to any
common stock of the Borrower held by it for the benefit of such Persons, the
trust established under the Voting and Exchange Trust Agreement (as defined in
the Combination Agreement dated as of July 21, 2004 between the Borrower and
Molson), (v) the successors of any such Persons, (vi) any Persons Controlled by
such Persons and (vii) any Person who any of the foregoing have voting control
over the Equity Interests of the Borrower held by such Person.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its “base rate” in effect at its
principal office in New York.  Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Priority Indebtedness” means, without duplication, (a) all Indebtedness of any
Subsidiary (other than any Subsidiary that shall be a Subsidiary Guarantor with
respect to all the Obligations of the Borrower under the Subsidiary Guarantee
Agreement), (b) all Indebtedness of the Borrower or any Subsidiary that is
secured by any Lien on any asset of the Borrower or any Subsidiary, (c) all
Indebtedness of the Borrower or any Subsidiary (including any Subsidiary
Guarantor) that is referred to in clause (j) of the definition of Indebtedness
in this Section 1.01 and (d) all Attributable Debt of the Borrower or any
Subsidiary (including any Subsidiary Guarantor) in respect of Sale-Leaseback
Transactions.

 

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio,
the amount of Consolidated EBITDA or Consolidated Net Tangible Assets or any
other financial test

 

18

--------------------------------------------------------------------------------


 

or ratio hereunder, for any specified purpose hereunder, and for purposes of
determining compliance with the covenant under Section 6.05, in each case as of
any date, that such calculation shall give pro forma effect to the Transactions
and all Specified Transactions (with any such incurrence of Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) (and the application of the proceeds from any such asset sale or debt
incurrence) that have occurred during the relevant testing period for which such
financial test or ratio is being calculated and, except for the purpose of
Section 6.05, during the period immediately following the Applicable Date of
Determination therefor and prior to or simultaneously with the event for which
the calculation of any such ratio on such date of determination is made,
including pro forma adjustments arising out of events which are attributable to
the Transactions or the proposed Specified Transaction, including giving effect
to those specified in accordance with the definition of “Consolidated EBITDA,”
using, for purposes of determining such compliance with a financial test or
ratio (including any incurrence test), the historical financial statements of
all entities, divisions or lines or assets so acquired or sold and the
consolidated financial statements of the Borrower and/or any of its
Subsidiaries, calculated as if the Transactions or such Specified Transaction,
and all other Specified Transactions that have been consummated during the
relevant period, and any Indebtedness incurred or repaid in connection
therewith, had been consummated (and the change in Consolidated EBITDA resulting
therefrom) and incurred or repaid at the beginning of such period and
Consolidated Net Tangible Assets shall be calculated after giving effect
thereto.  Such pro forma calculations shall include adjustments for cost savings
and synergies resulting from the Transactions or such Specified Transaction, in
each case, calculated in accordance with Regulation S-X under the Securities Act
of 1933.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire test period (taking into account any
interest hedging arrangements applicable to such Indebtedness).  Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP. 
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Borrower or the applicable Subsidiary may designate.

 

“Qualifying Term Loan Facility” means a term loan facility entered into by the
Borrower for the purpose of financing a portion of the consideration payable
under the Acquisition Agreement that is subject to conditions precedent to
funding no less favorable to the Borrower than the conditions precedent to
funding herein, as determined and notified to the Administrative Agent in
writing by the Borrower.

 

“Quotation Day” means, with respect to any Eurodollar Borrowing and any Interest
Period, the day on which it is market practice in the relevant interbank market
for prime banks to give quotations for deposits in the currency of such
Borrowing for delivery on the first day of such Interest Period (which, in the
case of any Eurodollar Loan, shall be date two Business Days prior to the
commencement of such Interest Period).  If such quotations would normally be
given by prime banks on more than one day, the Quotation Day will be the last of
such days.

 

“Receivables” means accounts receivable (including, without limitation, all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of

 

19

--------------------------------------------------------------------------------


 

services, no matter how evidenced and whether or not earned by performance) and
payments owing to the Borrower or any Subsidiary from public house businesses in
respect of loans made by the Borrower or any Subsidiary to such businesses.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
controlling Persons and other representatives and their respective successors of
such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate outstanding Loans (or, prior to making any Loans, more than 50% of the
Aggregate Commitment) at such time.

 

“Responsible Officer” means the chief executive officer, president, secretary,
any Financial Officer or other similar officer of the Borrower.

 

“SABMiller” means SABMiller plc, a public limited company incorporated in
England and Wales.

 

“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and, as part of such
arrangement, rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred; provided that any such arrangement entered into within 180 days
after the acquisition, construction or substantial improvement of the subject
property shall not be deemed to be a “Sale-Leaseback Transaction”.

 

“S&P” means Standard & Poor’s.

 

“Securitization Transaction” means (a) any transfer by the Borrower or any
Subsidiary of Receivables or interests therein (together, if the Borrower
elects, with all collateral securing such Receivables, all contracts and
contract rights and all guarantees or other obligations in respect of such
Receivables, all other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving such Receivables and all proceeds of any
of the foregoing) (i) to a trust, partnership, corporation or other entity
(other than the Borrower or a Subsidiary that is not an SPE Subsidiary), which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
indebtedness or other securities that are to receive payments from, or that
represent interests in, the cash flow derived from such Receivables or interests
in Receivables, or (ii) directly to one or more investors or other purchasers
(other than the Borrower or any Subsidiary that is not an SPE Subsidiary), or
(b) any transaction in which the Borrower or a Subsidiary incurs Indebtedness or
other obligations secured by Liens on Receivables.  The “amount” or “principal
amount” of any Securitization Transaction shall be deemed at any time to be
(A) in the case of a transaction described in clause (a) of the preceding
sentence, the aggregate principal or stated amount of the Indebtedness or other
securities referred to in such clause or, if there shall be no such principal or
stated amount, the uncollected amount of the Receivables transferred pursuant to
such Securitization Transaction net of (i) any such Receivables that have been
written off as uncollectible and (ii) any retained or other interests held by
the Borrower or any Subsidiary, and (B) in the case of a transaction described
in clause (b) of

 

20

--------------------------------------------------------------------------------


 

the preceding sentence, the aggregate outstanding principal amount of the
Indebtedness secured by Liens on the subject Receivables.

 

“Seller” means Anheuser-Busch InBev SA/NV, a public company organized under the
laws of Belgium.

 

“Senior Notes” means (i) any outstanding notes issued under any of (a) the
Indenture, dated as of October 6, 2010, by and among Molson Coors International
LP, the guarantors named therein and Computershare Trust Company of Canada, as
Trustee, (b) the Indenture, dated as of May 3, 2012, by and among Molson Coors
Brewing Company, the guarantors named therein and Deutsche Bank Trust Company
Americas, as Trustee and (c) the Indenture, dated as of September 18, 2015, by
and among Molson Coors International LP, the guarantors named therein and
Computershare Trust Company of Canada, as Trustee, in each case, as amended,
restated and supplemented from time to time and (ii) any other outstanding
senior notes issued by the Borrower or its Subsidiaries after the date hereof
pursuant to a registered public offering or Rule 144A or other private
placement.

 

“Significant Subsidiary” means (a) each Subsidiary that on the Closing Date
directly or indirectly owns or Controls any other Significant Subsidiary, until
such time as such Subsidiary no longer directly or indirectly owns or Controls
any other Significant Subsidiary, (b) each Subsidiary designated from time to
time by the Borrower as a Significant Subsidiary by written notice to the
Administrative Agent, (c) each Domestic Subsidiary (other than an SPE
Subsidiary) that is an obligor or Guarantor in respect of any Material
Indebtedness, and (d) each other Subsidiary (other than an SPE Subsidiary)
(i) the consolidated revenues of which for the most recently ended period of
four consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any
such financial statements, pursuant to Section 5.01(a) or (b) of the Existing
Credit Agreement) was more than US$300,000,000 or (ii) the consolidated assets
of which as of the last day of the most recent period for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, prior to
the delivery of any such statements, pursuant to Section 5.01(a) or (b) of the
Existing Credit Agreement) were greater than 5% of the Borrower’s consolidated
total assets as of such date as shown on such financial statements.  For
purposes of making the determinations required by this definition, the
consolidated revenues and assets of Foreign Subsidiaries shall be converted into
US Dollars at the rates used in preparing the consolidated balance sheets of the
Borrower.

 

“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions.

 

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or on behalf of MillerCoors in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that the
Borrower (or a subsidiary) has the right to terminate its obligations to
consummate the Acquisition under the Acquisition Agreement as a result of a
breach of such representations or warranties in the Acquisition Agreement.

 

“Specified Event of Default” means an Event of Default occurring under Sections
7.01(a) or (b) or, with respect to the Borrower only, Sections 7.01(h) or (i).

 

“Specified Loan Parties” means the Loan Parties set forth on Schedule 1.01.

 

“Specified Refinancing Indebtedness” has the meaning set forth in
Section 6.01(a)(vii).

 

21

--------------------------------------------------------------------------------


 

“Specified Representations” means those representations and warranties set forth
in Sections 3.01 (solely with respect to the organization of the Borrower),
3.02, 3.03(e), 3.07(b), 3.08, 3.12, 3.14(b)(ii) (solely with respect to the use
of proceeds of the Loans hereunder), 3.14(c) and 3.15.

 

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary of the Borrower or
of any product line, business unit, line of business or division of the Borrower
or any of its Subsidiaries for which historical financial statements are
available (including the termination or discontinuance of activities
constituting a business) or (b) acquisition of all or substantially all the
assets of or all the Equity Interests of any Person that will become a
Subsidiary of the Borrower or of any product line, business unit, line of
business or division of any Person for which historical financial statements are
available any related incurrence or repayment of Indebtedness had occurred on
the first day of such period.

 

“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made or funded to which banks
in such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to Loans in such currency are determined, in each case
expressed as a decimal.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit E, made by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders.

 

“Subsidiary Guarantors” means each Subsidiary who has executed the Subsidiary
Guarantee Agreement, each Person that becomes an Elective Guarantor pursuant to
the provisions of Section 5.09(b) and who has executed the Subsidiary Guarantee
Agreement and each other Person that becomes party to a Subsidiary Guarantee
Agreement as a Subsidiary Guarantor, and the successors and assigns of each such
Person, but excluding any Person that ceases to be a Subsidiary Guarantor in
accordance with the provisions of the Loan Documents.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
together with any interest, penalties or additions to tax thereon.

 

“Term Loan Agreement” means the Term Loan Agreement dated as of December 16,
2015, as amended, restated, supplemented or otherwise modified from time to
time, among the Borrower, the lenders party thereto and Citibank, N.A., as
administrative agent.

 

“Ticking Fees” has the meaning set forth in Section 2.11(a).

 

22

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the Acquisition,  the purchase
of the Transferred Assets if the Borrower makes the Transferred Assets Election;
provided that such acquisition is consummated on the Closing Date, the borrowing
of Loans, the incurrence by the Borrower of any other Indebtedness or the
issuance of Equity Securities to finance the Acquisition and the use of the
respective proceeds thereof.

 

“Transaction Costs” means the total cost of the fees, commissions and expenses
related to the Transactions.

 

“Transferred Assets” has the meaning set forth in the Acquisition Agreement.

 

“Transferred Assets Election” means an election by the Borrower pursuant to
Section 5.11(b) of the Acquisition Agreement not to purchase the Transferred
Assets pursuant to the terms of the Acquisition Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“US Dollars” or “US$” refers to lawful money of the United States of America.

 

“Vancouver Brewery Sale Leaseback Transaction” means the Sale-Leaseback
Transaction relating to the Borrower’s Vancouver brewery.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                        Classification of Loans and
Borrowing.  For purposes of this Agreement, Loans may be classified and referred
to by Type (e.g., a “Eurodollar Loan”).  Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

 

SECTION 1.03.                                        Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all

 

23

--------------------------------------------------------------------------------


 

tangible and intangible assets and properties.  Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.  All references to
“knowledge” of the Borrower or any Subsidiary thereof shall mean the actual
knowledge of a Responsible Officer of the Borrower.  All certifications to be
made hereunder by an officer or representative of a Loan Party shall be made by
such person in his or her capacity solely as an officer or a representative of
such Loan Party, on such Loan Party’s behalf and not in such Person’s individual
capacity.

 

SECTION 1.04.                                        Accounting Terms; GAAP. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP as in effect from
time to time; provided that amounts of Indebtedness and interest expense shall
be calculated hereunder without giving effect to FAS 150 (Accounting for Certain
Financial Instruments with Characteristics of both Liabilities and Equity);
provided further that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith (it being understood that the financial statements delivered under
Section 5.01(a) or (b) shall in all cases be prepared in accordance with GAAP as
in effect at the applicable time).  Anything in this Agreement to the contrary
notwithstanding, any obligation of a Person under a lease (whether existing as
of the Effective Date or entered into in the future) that is not (or would not
be) required to be classified and accounted for as a capital lease on the
balance sheet of such Person under GAAP as in effect at the time such lease is
entered into shall not be treated as a Capital Lease solely as a result of
(x) the adoption of any changes in, or (y) changes in the application of, GAAP
after such lease is entered into.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding up if there is no nearest number).  The Leverage
Ratio, Consolidated EBITDA, Consolidated Total Debt, Consolidated Net Tangible
Assets or any other financial test or ratio hereunder, for any specified purpose
hereunder, and for purposes of determining compliance with the covenant under
Section 6.05, shall be calculated on a Pro Forma Basis.

 

ARTICLE II
The Credits

 

SECTION 2.01.                                        Commitments.  Subject to
the terms and conditions set forth herein, each Lender agrees to make a Loan to
the Borrower in US Dollars on the Closing Date in an aggregate principal amount
not to exceed the Commitment of such Lender; provided, that if for any reason
the full amount of such Lender’s Commitment is not fully drawn on the Closing
Date, the undrawn portion thereof shall automatically be cancelled on such
date.  Any amount borrowed under this Section 2.01 and subsequently repaid or
prepaid may not be reborrowed.  Each Lender’s Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Commitment on such date.

 

24

--------------------------------------------------------------------------------


 

SECTION 2.02.                                        Loans and Borrowing.  (a) 
Each Loan shall be made as part of a Borrowing consisting of Loans of the same
Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.13, each Borrowing
shall be comprised entirely of Eurodollar Loans or ABR Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (in which case all payments of principal and interest with respect to such
Loan shall be owed to such branch or Affiliate); provided that any exercise of
such option shall not reduce the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement and that the Borrower’s
obligation to make payments pursuant to Section 2.16 shall not increase.

 

(c)                                  At the commencement of each Interest Period
for any Borrowing, such Borrowing shall be in an aggregate amount that is at
least equal to the Borrowing Minimum and an integral multiple of the Borrowing
Multiple.  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of fifteen (15)
Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                                        Request for Borrowing.  To
request a Borrowing on the Closing Date, the Borrower shall notify the
Administrative Agent of such request in writing (which may include telecopy or
email) (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing
and (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to replace a Eurodollar Borrowing
Request deemed ineffective pursuant to clause (i) of Section 2.13 may be given
not later than 12:00 noon, New York City time, one Business Day before the date
of the proposed Borrowing; and provided further that any such notice in respect
of any Borrowing to be made on the Closing Date may be given at such later time
or on such shorter notice as the Administrative Agent may agree.  Such written
Borrowing Request shall be irrevocable; provided that such Borrowing Request may
state that it is conditioned upon the consummation of the Acquisition or the
acquisition of the Transferred Assets if the Borrower has made the Transferred
Assets Election, in which case such Borrowing Request may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
closing date) if such condition is not satisfied.  Such written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate principal amount of the
requested Borrowing;

 

(ii)                                  the date of the requested Borrowing, which
shall be a Business Day;

 

(iii)                               the Type of the requested Borrowing;

 

25

--------------------------------------------------------------------------------


 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of the Loan to
be made by such Lender as part of the requested Borrowing.

 

SECTION 2.04.                                        [Intentionally Omitted]

 

SECTION 2.05.                                        [Intentionally Omitted]

 

SECTION 2.06.                                        Funding of Borrowing.  (a) 
Each Lender shall make its Loan on the Closing Date by wire transfer of
immediately available funds by 9:00 a.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loan available
to the Borrower by crediting the amounts so received, in like funds by 10:00
a.m., New York City time (or to the extent funds are in the Escrow Account, such
earlier time (not earlier than 8:00 a.m., New York City time; provided that the
Borrower has directed the Administrative Agent to remit funds from the Escrow
Account by 11:00 a.m., New York City time, one Business Day before the proposed
date of Borrowing set forth in the Borrowing Request) as directed by the
Borrower), to an account of the Borrower notified by the Borrower to the
Administrative Agent.  The Administrative Agent shall, at the request of either
the Administrative Agent or the Borrower, request that each Lender make, and
each Lender agrees to make, its Loans by wire transfer of immediately available
funds in US Dollars into an escrow account in the name of the Administrative
Agent, on terms reasonably satisfactory to the Administrative Agent, notified by
the Administrative Agent to the Lenders (such escrow account of the
Administrative Agent, the “Escrow Account”), by 12:00 noon, New York City time
one Business Day before the proposed date of Borrowing set forth in the
Borrowing Request.  Each Lender authorizes the Administrative Agent to release
all amounts deposited by the Lenders into the Escrow Account (such amounts, the
“Escrow Funds”) to the Borrower on the Closing Date upon the satisfaction (or
waiver in accordance with Section 4.02) of each of the conditions set forth in
Section 4.02; provided that, in the event the Closing Date does not occur within
two Business Days of the proposed date of Borrowing set forth in the Closing
Date Borrowing Request (the “Return Date”), the Escrow Funds shall be returned
to the respective Lenders within one Business Day of the Return Date and applied
in prepayment of the Loans.  The Borrower agrees that interest shall accrue on
the Loans from and including the date of the Escrow Funds being deposited in the
Escrow Account.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of the Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the

 

26

--------------------------------------------------------------------------------


 

Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount or (ii) in the
case of the Borrower, the interest rate applicable to the subject Loan (subject
to the return of such interest as provided in the next sentence).  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the Borrowing and the Administrative
Agent shall return to the Borrower any amount (including interest) paid by the
Borrower to the Administrative Agent pursuant to this paragraph.

 

SECTION 2.07.                                        Interest Elections.  (a)  A
Borrowing initially shall be of the Type specified in the Borrowing Request and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section and on terms consistent with the other provisions of
this Agreement.  The Borrower may elect different options with respect to
different portions of the Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower, shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               the Type of the resulting Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

 

27

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender holding a Loan to which such request relates of the details thereof and
of such Lender’s portion of each resulting Borrowing.

 

(d)                                 If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing, then unless
such Borrowing is repaid as provided herein, such Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08.                                        Termination and Reduction
of Commitments.  (a)  Unless previously terminated, the Commitments shall
automatically terminate on the earlier to occur of (i) the Acquisition
Termination Date, in the event that the Closing Date has not occurred on or
before such date and (ii) the termination of the Borrower’s (or its applicable
Affiliate’s) obligations under the Acquisition Agreement to consummate the
Acquisition in accordance with its terms.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, or the entire amount of the
Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period as the
Administrative Agent shall reasonably agree), specifying the effective date of
such election.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or debt securities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(d)                                 Upon receipt by the Borrower or any of its
Subsidiaries, on or after the Effective Date but prior to the Closing Date, of
Net Cash Proceeds arising from any Debt Issuance, Equity Issuance or Asset Sale,
the Commitments shall be immediately reduced in an amount equal to 100% of such
Net Cash Proceeds.  The Borrower shall promptly notify the Administrative Agent
of receipt of such Net Cash Proceeds and the Administrative Agent will promptly
notify each Lender of its receipt of each such notice.

 

(e)                                  In the event and on each occasion that,
prior to the termination of the Commitments in accordance with
Section 2.08(a) or Section 2.08(b), the Borrower or any of its Subsidiaries
enters into any Qualifying Term Loan Facility (other than the Term Loan
Agreement), the Commitments shall be automatically and permanently reduced
ratably in an amount equal to 100% of the committed amount under such Qualifying
Term Loan Facility (or, if less, by an amount equal to the aggregate amount of
the Commitments then in effect), such reduction to be effective upon the
effectiveness of the definitive documentation for such Qualifying Term Loan
Facility and receipt by the Agent of a notice from the Borrower that such term
loan facility constitutes a Qualifying Term Loan Facility.

 

28

--------------------------------------------------------------------------------


 

Any termination or reduction of the Commitments pursuant to this Section 2.08
shall be permanent.  Each reduction of the Commitments pursuant to this
Section 2.08 shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.09.                                        Repayment of Loans;
Evidence of Debt.  (a)  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Loans made to the Borrower on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from the Loans made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts (including the Register described in Section 10.04) in which it shall
record (i) the amount of the Loans made hereunder, the Type thereof, and the
Interest Period applicable thereto, (ii) the amount of any principal, interest
or other amount due and payable or to become due and payable from the Borrower
to any Lender hereunder and (iii) the amounts received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall, to the extent consistent
with the Register, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loan in accordance
with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it to the Borrower be evidenced by a promissory note.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form reasonably
acceptable to the Borrower and the Administrative Agent, acting reasonably. 
Thereafter, the Loans evidenced by each such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 

SECTION 2.10.                                        Prepayment of Loans.  (a) 
The Borrower shall have the right at any time and from time to time to prepay
the Loans without premium or penalty (subject to Section 2.15) in whole or in
part, subject to prior notice in accordance with paragraph (c) of this Section.

 

(b)                                 Upon receipt by the Borrower or any of its
Subsidiaries, on or after the Closing Date, of Net Cash Proceeds arising from
any Debt Issuance, Equity Issuance or Asset Sale, the Borrower shall promptly
notify the Administrative Agent thereof and within three Business Days of such
receipt, prepay the Loans in an amount equal to 100% of such Net Cash Proceeds. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable share of such
prepayment.  Notwithstanding any other provisions of this Section 2.10(b) (i) to
the extent that any of or all the Net Cash Proceeds of any Asset Sale by a
Foreign Subsidiary giving rise to a prepayment pursuant to this
Section 2.10(b) (a “Foreign Asset Sale”), would be prohibited by applicable
local law or organizational or constitutive documents from being repatriated to
the United States, the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Loans at the time provided for in this
Section 2.10(b) and instead, such amounts may be retained by the applicable
Foreign

 

29

--------------------------------------------------------------------------------


 

Subsidiary (the Borrower hereby agreeing to use reasonable efforts (as
determined in the Borrower’s reasonable business judgment) to otherwise cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law or organizational or constitutive document
to permit such repatriation), and if such repatriation of any of such affected
Net Cash Proceeds is permitted under the applicable local law or organizational
or constitutive document, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
five Business Days after such repatriation could be made) applied (net of
additional Taxes, costs and expenses payable or reserved against as a result
thereof) (whether or not repatriation actually occurs) to the repayment of the
Loans pursuant to this Section 2.10(b) to the extent provided herein and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any of or all the Net Cash Proceeds of any Foreign Asset Sale would have an
adverse Tax cost consequence (other than de minimis Tax consequences) with
respect to such Net Cash Proceeds (which for the avoidance of doubt, includes,
but is not limited to, any prepayment whereby doing so Borrower or any
Subsidiary or any of their respective Affiliates would incur a Tax liability,
including a Tax dividend, deemed dividend pursuant to Code Section 956 or a
withholding Tax (other than, in each case, de minimis Tax consequences), the Net
Cash Proceeds so affected may be retained by the applicable Foreign Subsidiary. 
The non-application of any prepayment amounts as a consequence of the foregoing
provisions will not, for the avoidance of doubt, constitute a Default or an
Event of Default. For the avoidance of doubt, nothing in this Section 2.10 shall
require the Borrower to cause any amounts to be repatriated to the United States
(whether or not such amounts are used in or excluded from the determination of
the amount of any mandatory prepayments hereunder).

 

(c)                                  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any voluntary
prepayment of a Borrowing pursuant to clause (a) above, (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of such prepayment and (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of such prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of the Loans or
portion thereof to be prepaid; provided that a notice of voluntary prepayment of
the Loans delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or debt securities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.

 

(d)                                 Except as otherwise required in connection
with any mandatory prepayment, each partial prepayment of the Loans shall be in
an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall
be applied ratably to the Loans.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and for any prepayment of a
Eurodollar Loan, with any additional amounts required pursuant to Section 2.15. 
In the event any prepayment shall be made hereunder but the Borrower shall not
have selected the Borrowings to be prepaid, the Administrative Agent shall apply
such prepayment (i) first, to ABR Borrowings and (ii) second, to Eurodollar
Borrowings.

 

SECTION 2.11.                                        Fees.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
ticking fee (the “Ticking Fees”), which shall accrue at a rate equal to 0.175%
per annum on the daily average undrawn amount of each Commitment of such Lender,
during the period from and including the later of (i) January 10, 2016 and
(ii) the Effective Date to (but excluding) the date on which such Commitment
terminates.  Accrued

 

30

--------------------------------------------------------------------------------


 

Ticking Fees shall be payable in arrears on the last day of March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date, and on the date on which such Commitments terminate. 
All Ticking Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a duration fee, each in an
amount and on each date as set forth below:

 

(i)                                     0.50% of the principal amount of the
Loan of such Lender outstanding at 5:00 p.m., New York City time, on the date
that is 90 days after the Closing Date;

 

(ii)                                  0.75% of the principal amount of the Loan
of such Lender outstanding at 5:00 p.m., New York City time, on the date that is
180 days after the Closing Date; and

 

(iii)                               1.00% of the principal amount of the Loan of
such Lender outstanding at 5:00 p.m., New York City time, on the date that is
270 days after the Closing Date.

 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent, for
distribution to the Lenders.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12.                                        Interest.  (a)  The Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear (subject to the following provisions of this Section)
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, in the event
that any “Demand Failure Event” occurs as defined in and pursuant to the terms
of the Fee Letter and while it is continuing, the Arrangers (acting together)
deliver written notice to the Administrative Agent (and the Administrative Agent
shall promptly notify the Lenders thereof) and the Borrower requiring that the
interest rate applicable to the Loans be increased, then the interest rate
applicable to all Loans shall be increased to a rate per annum such that the
all-in yield (inclusive of any original issue discount, upfront fees and other
fees paid in connection with the syndication of the Loans) of the Loans equals
the applicable “Rate Cap” (as defined in the Fee Letter) during the period
commencing on and including the date that the Administrative Agent and the
Borrower have received such notice and ending on but excluding the date that
such “Demand Failure Event” has been cured.

 

(d)                                 Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest

 

31

--------------------------------------------------------------------------------


 

accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan under Section 2.10(a) prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f)                                   All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.13.                                        Alternate Rate of
Interest.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans as Eurodollar Loans included in such Borrowing for such Interest
Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests a Eurodollar Borrowing shall be ineffective and the
Borrower may instead request an ABR Borrowing not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing and (ii) any Interest
Election Request that requests the conversion or continuation of any Borrowing
as a Eurodollar Borrowing shall be ineffective, and such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto as an ABR Borrowing.

 

SECTION 2.14.                                        Increased Costs.  (a)  If
any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition or Tax affecting this Agreement or
Eurodollar Loans made by such Lender, other than any Indemnified Taxes, Excluded
Taxes or Other Taxes;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by

 

32

--------------------------------------------------------------------------------


 

such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), other than any
Indemnified Taxes, Excluded Taxes or Other Taxes, then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or such Lender’s holding
company, as specified in paragraph (a) or (b) of this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount, shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay to such Lender the amount shown as due
on any such certificate within 30 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and delivers a certificate with respect thereto as
provided in paragraph (c) above; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.15.                                        Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurodollar Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurodollar Loan to a Loan of
a different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.08(c) and is
revoked in accordance therewith), or (d) the assignment or deemed assignment of
any Eurodollar Loan or the right to receive payment other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18 then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense actually incurred and
attributable to such event but excluding loss of anticipated profits.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and setting forth in reasonable
detail the calculations used by such Lender to determine such amount or amounts,
shall be delivered to the Administrative Agent (who shall promptly inform the
Borrower of the contents thereof) and shall be conclusive absent manifest
error.  The Borrower shall pay the Administrative Agent for the account of such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.16.                                        Taxes.  (a)  Subject to all
the provisions of this Section 2.16 and except as required by law, any and all
payments by or on account of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes;
provided that if the Borrower or the Administrative Agent shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the Borrower shall be increased as necessary so that after all such
required deductions are made (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or the applicable Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or the Administrative Agent
shall make such deductions and (iii) the Borrower or the Administrative Agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes (not otherwise addressed in Section 2.16(a)) to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto (except to the extent such penalties, interest or costs are
attributable to the gross negligence or willful misconduct by a Lender or the
Administrative Agent), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Administrative Agent, on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
Such Lender or Administrative Agent shall give the Borrower written notice of
any payment of Indemnified Taxes or Other Taxes to be made hereunder with
respect to which the Borrower has an indemnity obligation, but the failure of
such Lender or Administrative Agent to give such notice shall not limit its
right to receive indemnification hereunder, except that a failure to give such
notice will constitute gross negligence or willful misconduct for purposes of
the first sentence of this clause (c) to the extent penalties, interest or costs
are incurred solely as a result of the failure to give such notice.  Such Lender
or Administrative Agent shall use reasonable efforts to cooperate with the
Borrower in seeking a refund or return of such payment of Indemnified Taxes or
Other Taxes.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Lender that claims to be entitled to an
exemption from or reduction of withholding Tax under U.S. law or any treaty to
which the United States is a party, or the law of any other jurisdiction with
respect to which the Administrative Agent or Lender receives written reasonable
request for documentation from the Borrower or the Administrative Agent with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent as will
permit such payments to be made without

 

34

--------------------------------------------------------------------------------


 

withholding or at a reduced rate.  Such documentation shall include, as
applicable and without limitation, (x) properly completed and executed U.S.
Internal Revenue Service Forms W-8BEN, W-8BEN-E, W-8ECI, W-8IMY (including the
appropriate attachments thereto) or any subsequent versions thereof or
successors thereto, in each case claiming complete exemption from United States
withholding Tax along with any other documentation required by applicable law,
(y) where claiming exemption under Section 871(h) or 881(c) of the Code, a
statement signed under penalty of perjury that such Person is not (1) a “bank”
as described in Section 881(c)(3)(A) of the Code, (2) a “10% shareholder” of the
Borrower (within the meaning of Section 871(h)(3)(B) of the Code) or (3) a
“controlled foreign corporation” related to the Borrower or any Loan Party
within the meaning of Section 864(d)(4) of the Code, together with a properly
completed U.S. Revenue Service Form W-8BEN or W-8BEN-E and (z) a properly
completed and executed U.S. Internal Revenue Service Form W-9.  In addition, if
a payment made to the Administrative Agent or Lender under this Agreement or in
respect of any Obligation of the Borrower would be subject to United States
withholding Tax imposed by FATCA if such Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable) and such Person is
claiming or seeking to claim an exemption from withholding under FATCA, such
Person shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Person has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Such Lender or Administrative Agent
shall indemnify and hold harmless the Borrower from any penalties, interest or
other costs incurred by the Borrower solely as a result of the failure of such
Lender or the Administrative Agent to comply properly with such documentation
requirements.

 

(f)                                   The Administrative Agent or each Lender,
on the date it becomes the Administrative Agent or a Lender hereunder (or
designates a new lending office), will designate lending offices for the Loans
to be made and held by it, and represents and warrants that, on such date (but
without giving effect to any Change in Law after the Effective Date), it will
not be liable and the Borrower will not be required to withhold or deduct for
any withholding Tax that is imposed by the United States of America on payments
by the Borrower except if such Lender (or assignor, if any) was, at the time of
designation of a new lending office (or assignment), unable to comply with this
Section 2.16(f) because of a change in applicable law (and would have been able
to comply on the date that the applicable Lender or assignor became a Lender
hereunder).  The Administrative Agent and each Lender shall provide
documentation to the Borrower (with a copy to the Administrative Agent pursuant
to Section 2.16(e)) prescribed by applicable law or reasonably requested by the
Borrower to establish the foregoing.  If the Administrative Agent or a Lender is
unable to comply with this Section 2.16(f) because of a change in applicable law
described above, the Administrative Agent or such Lender shall provide the
Borrower and the Administrative Agent with (i) adequate information as will
permit the Borrower and the Administrative Agent to determine the applicable
rate of withholding Tax and (ii) any additional properly completed and executed
documentation reasonably requested by the Borrower and the Administrative Agent
which is necessary to make such withholding on a payment made hereunder.  The
Administrative Agent or each Lender shall indemnify the Borrower for the full
amount of Excluded Taxes paid or required to be paid by the Borrower on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder or under any Loan Document as a result of the Administrative Agent’s
or such Lender’s failure to comply with this Section 2.16(f).

 

35

--------------------------------------------------------------------------------


 

(g)                                  If a Lender or the Administrative Agent
(each a “Finance Party”) receives a refund or credit in respect of Indemnified
Taxes or Other Taxes pursuant to this Section 2.16 and, in the case of a credit,
such credit reduces the Tax liability of the Finance Party and is in the good
faith opinion of the relevant Finance Party both identifiable and quantifiable
without requiring such Finance Party or its professional advisers to expend a
material amount of time or incur a material cost in so identifying or
quantifying, the Finance Party will pay over the amount of such refund or credit
to the Borrower to the extent the Finance Party has received indemnity payments
or additional amounts pursuant to this Section 2.16, net of all out-of-pocket
expenses incurred in obtaining such refund or credit and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
refund or credit); provided, however, that the Borrower, upon the request of the
Finance Party, agrees to repay the amount it received to the Finance Party
within 30 days of such request, plus penalties, interest or other charges
imposed by the relevant Governmental Authority (except to the extent such
penalties or other charges are incurred solely as a result of the gross
negligence or willful misconduct of the relevant Finance Party), if the refund
or credit is subsequently disallowed or cancelled.  Amounts payable to the
Borrower under this clause (g) with respect to a refund received by a Finance
Party will be paid to the Borrower within 30 days of receipt of such refund by
the Finance Party.  Amounts payable under this clause (g) with respect to a
credit realized by a Finance Party will be paid within 30 days of the
determination by the Finance Party that the credit reduced the Tax liability of
such Finance Party.

 

(h)                                 [Intentionally Omitted].

 

(i)                                     This Section 2.16 shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.17.                                        Payments Generally; Pro
Rata Treatment; Sharing of Set-offs.  (a)  The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees, or of amounts payable under Sections 2.14, 2.15 or
2.16, or otherwise) prior to 1:00 p.m., New York City time (unless a different
time is specified under a particular provision hereof or thereof), on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account specified in
Schedule 2.17 or, in any such case, to such other account as the Administrative
Agent shall from time to time specify reasonably in advance of the date of the
required payment in a notice delivered to the Borrower; provided that such
payments shall be subject to the principles of Section 2.16(f) (substituting
“Administrative Agent” for “Lender” and “account” for “lending offices”).  The
Administrative Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly following receipt thereof to the
appropriate lending office or other address specified by such Lender or other
Person.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder of principal
or interest in respect of any Loan and under each other Loan Document shall be
made in US Dollars.  Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Administrative
Agent to make such payment.

 

36

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on its Loans, resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of their respective Loans and accrued
interest thereon; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, other than to the Borrower or any Subsidiary
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the applicable Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry practices on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it to the Administrative Agent pursuant to this
Agreement, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by it for
the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent until all such unsatisfied obligations are fully paid.

 

SECTION 2.18.                                        Mitigation Obligations;
Replacement of Lenders.  (a)  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount or
indemnify any Person pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign (in accordance with and subject to the
restrictions contained in Section 10.04) its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable

 

37

--------------------------------------------------------------------------------


 

judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) any Loan Party is required to pay any additional amount
or indemnify any Person pursuant to Section 2.16, (iii) any Lender is a
Defaulting Lender or (iv) any Lender refuses to consent to any amendment or
waiver of any Loan Document that requires the consent of all Lenders (or of each
affected Lender, where such Lender is an affected Lender) and such amendment or
waiver is consented to by the Required Lenders, then the Borrower may, at its
sole expense and effort, but with the cooperation of the Administrative Agent,
upon notice to such Lender and the Administrative Agent, require such Lender (a
“Replaced Lender”) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent if such consent would be required
under Section 10.04(b), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.  In connection with any such
replacement, if any such Replaced Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within one (1) Business Day of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Replaced Lender,
then such Replaced Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Replaced Lender.

 

SECTION 2.19.                                        [Intentionally Omitted].

 

SECTION 2.20.                                        [Intentionally Omitted].

 

SECTION 2.21.                                        Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 Ticking Fees shall cease to accrue from and
after the time such Lender becomes a Defaulting Lender on the undrawn portion of
the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 [Intentionally Omitted];

 

(c)                                  the outstanding Commitment and Loans, if
any, of such Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may

 

38

--------------------------------------------------------------------------------


 

take any action under this Agreement (including any consent to any amendment,
waiver or modification pursuant to Section 10.02), provided that any amendment,
waiver or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders or that would (i) change the percentage of Commitments or of the
aggregate unpaid principal amount of the Loans, or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder,
(ii) amend this Section 2.21 or Section 10.02 in a manner which affects such
Defaulting Lender differently than other Lenders and is adverse to such
Defaulting Lender, (iii) increase or extend the Commitment of such Defaulting
Lender or subject such Defaulting Lender to any additional obligations (it being
understood that any amendment, waiver or consent in respect of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase or extension of the Commitment of any Lender or an additional
obligation of any Lender), (iv) reduce the principal of the Loans made by such
Defaulting Lender or (v) postpone the scheduled date for any payment of
principal of, or interest on, the Loans made by such Defaulting Lender, shall in
each case require the consent of such Defaulting Lender (which consent shall be
deemed to have been given if such Defaulting Lender fails to respond to a
written request for such consent within 30 days after receipt of such written
request);

 

(d)                                 in the event that the Administrative Agent
and the Borrower each agree (acting reasonably) that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Defaulting Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Defaulting Lender to hold such Loans in
accordance with its share of the outstanding Commitments at the time;

 

(e)                                  the operation of any provision of this
Section 2.21, will not (i) constitute a waiver or release of any claim the
Borrower, the Administrative Agent or any other Lender may have against such
Defaulting Lender, or (except with respect to clause (f) above) cause such
Defaulting Lender to be a Non-Defaulting Lender, or (ii) except as expressly
provided in this Section 2.21, excuse or otherwise modify the performance by the
Borrower of its obligations under this Agreement and the other Loan Documents;
and

 

(f)                                   anything herein to the contrary
notwithstanding, the Borrower may (i) require such Lender to assign and delegate
all its interests, rights and obligations under the Loan Documents in accordance
with Section 2.18(b) or (ii) terminate the unused amount of the Commitment of a
Defaulting Lender on a non-pro rata basis upon notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

ARTICLE III
Representations and Warranties

 

The Borrower represents and warrants to the Lenders (i) in the case of Sections
3.04, 3.05, 3.06, 3.07, 3.08, 3.09 and 3.10, on the Closing Date, immediately
prior to the Closing and the consummation of the Acquisition and (ii) in the
case of Sections 3.01, 3.02, 3.03, 3.11, 3.12, 3.13, 3.14 and 3.15 below on the
Closing Date (giving effect to the consummation of the Acquisition) (provided,
that at no time shall the Borrower make any representation or warranty to the
Lenders with respect to the Transferred Assets), that:

 

39

--------------------------------------------------------------------------------


 

SECTION 3.01.                                        Organization; Powers.  Each
of the Borrower and the Subsidiaries is duly organized, validly existing and in
good standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing
(to the extent such concepts are applicable), in every jurisdiction where such
qualification is required.

 

SECTION 3.02.                                        Authorization;
Enforceability.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party are within such Loan Party’s corporate
powers and have been duly authorized by all necessary corporate or partnership
and, if required, stockholder action of each such Loan Party.  Each of the Loan
Documents has been duly executed and delivered by each Loan Party party thereto
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03.                                        Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or any order of
any Governmental Authority, (c) will not violate or result in a default under
any material agreement or other material instrument binding upon the Borrower or
any of the Subsidiaries or their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Subsidiaries, (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of the Subsidiaries (other than Liens permitted
by Section 6.02) and (e) will not violate the charter, by-laws or other
organizational documents of the Loan Parties, except, in the case of clause (a),
(b), (c) and (d), to the extent that failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.04.                                        Financial Condition; No
Material Adverse Change.  (a) The Borrower has heretofore furnished to the
Lenders its consolidated balance sheets and statements of income, stockholders
equity and cash flows as of and for the fiscal year ended December 31, 2014,
reported on by PricewaterhouseCoopers LLP, independent public accountants, and
such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and the
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

 

(b)                                 Since December 31, 2014, there has not
occurred or become known any event or circumstance that constitutes or would
reasonably be expected to result in a material adverse change in the business,
financial condition or results of operations of the Borrower and the
Subsidiaries, taken as a whole; provided, that any information disclosed in the
Disclosure Documents shall be deemed not to constitute any such material adverse
change.

 

SECTION 3.05.                                        Properties.  (a)  Each of
the Borrower and the Subsidiaries has good title to, valid leasehold interests
in, or valid licenses of, all real and personal property material to its
business, except for defects in title that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Each of the Borrower and the Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, except for any
intellectual property the failure to own or license which, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and the use thereof by the Borrower and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06.                                        Litigation and
Environmental Matters.  (a)  There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of the Subsidiaries (including with respect to the Loan Documents or the
Transactions) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the actions, suits or proceedings specifically identified in the Disclosure
Documents).

 

(b)                                 Except for the matters disclosed in the
Disclosure Documents and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

SECTION 3.07.                                        Compliance with Laws and
Agreements.

 

(a)                                 Each of the Borrower and the Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

(b)                                 As of the Closing Date, no Specified Event
of Default has occurred and is continuing.

 

SECTION 3.08.                                        Investment Company Status. 
Neither the Borrower nor any of the Subsidiaries is required to be registered as
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09.                                        Taxes.  The Borrower and
each Subsidiary has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.10.                                        ERISA.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.  Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower and each ERISA Affiliate have fulfilled
their obligations under the minimum funding standards of Section 302 of ERISA
and Section 412 of the Code and

 

41

--------------------------------------------------------------------------------


 

have not incurred, and could not reasonably be expected to incur, any liability
to the PBGC under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

SECTION 3.11.                                        Disclosure.  None of the
reports, financial statements, certificates or other written information (other
than projections, estimates, forecasts, budgets and other forward looking
information concerning the Borrower and its Subsidiaries (collectively, the
“Projections”) and other forward looking information of a general economic or
industry specific nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (but with respect to reports, financial
statements, certificates or other written information relating to the JV
Business, to the Borrower’s knowledge) (as modified or supplemented by other
information so furnished) contains, as of the date furnished (and taken together
with all other information then or theretofore furnished and with all then
publicly available information that has been filed with the Securities and
Exchange Commission) any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect the Projections, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time (it being understood that such Projections
are not to be viewed as facts, are subject to significant uncertainties and
contingencies beyond the Borrower’s control, that no assurances can be given
that the projections will be realized and that actual results may be materially
different).

 

SECTION 3.12.                                        Margin Stock.  Neither the
Borrower nor any of the Subsidiaries is engaged principally, or as one of its
primary activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.  None of the Loans will be used by the
Borrower or its Subsidiaries to purchase or carry any Margin Stock, to refinance
any Indebtedness originally incurred for any such purpose or in any other manner
that would violate any provision of Regulation U or X of the Board.

 

SECTION 3.13.                                        Guarantee Requirement. 
Subject to Section 4.02(c), as of the Closing Date, the Guarantee Requirement is
satisfied.

 

SECTION 3.14.                                        USA PATRIOT ACT; FCPA;
OFAC.

 

(a)                                 None of the Borrower or any of its
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer or
employee of the Borrower or any of its Subsidiaries is the subject of any
sanctions administered by OFAC (collectively, “Sanctions”).

 

(b)                                 To the extent applicable, each of the
Borrower and its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the USA Patriot Act and (iii) the FCPA.

 

(c)                                  No part of the proceeds of the Loans will
be used by the Borrower or any of its Subsidiaries directly or, to the knowledge
of the Borrower or any of its Subsidiaries, indirectly (i) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or (ii) for the purpose of financing the
activities of or business with any Person or in any country that, at

 

42

--------------------------------------------------------------------------------


 

the time of such financing, is the subject of Sanctions, except to the extent
licensed by OFAC or otherwise authorized under U.S. law.

 

SECTION 3.15.                                        Solvency.  On the Closing
Date, immediately after giving effect to the Transactions (a) the fair value of
the property (on a going concern basis) of the Borrower and its Subsidiaries, on
a consolidated basis, is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of the Borrower and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets (on a going concern basis) of the Borrower and its Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries, on a consolidated
basis, on their debts as they become absolute and matured in the ordinary course
of business, (c) the Borrower and its Subsidiaries, on a consolidated basis, do
not intend to, nor do they believe that they will, incur debts or liabilities
that would be beyond their ability to pay as such debts and liabilities mature
in the ordinary course of business and (d) the Borrower and its Subsidiaries are
not engaged in business or a transaction, and are not about to engage in
business or a transaction for which the Borrower and its Subsidiaries’ property
would constitute an unreasonably small capital.  For purposes of this
Section 3.15, the amount of contingent liabilities at any time have been
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

ARTICLE IV
Conditions

 

SECTION 4.01.                                        Effective Date.  The
effectiveness of this Agreement is subject to the satisfaction (or waiver in
accordance with Section 10.02), on or before the Acquisition Termination Date of
each of the following conditions:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent, the Arrangers and
the Lenders shall have received (A) all fees required to be paid on or prior to
the Effective Date by the Borrower hereunder or under any other Loan Document,
and all expenses required to be paid on or prior to the Effective Date by the
Borrower hereunder or under any other Loan Document for which invoices have been
presented at least 3 days prior to the Effective Date and (B) all documentation
required under applicable related “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, with
respect to the Specified Loan Parties.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date and such notice shall be conclusive and binding.

 

SECTION 4.02.                                        Closing Date.  The
obligation of each Lender to make Loans on the Closing Date is subject to the
satisfaction (or waiver in accordance with Section 10.02), on or before the
Acquisition Termination Date of each of the following conditions:

 

(a)                                 The Effective Date shall have occurred.

 

43

--------------------------------------------------------------------------------


 

(b)                                 The Lenders shall have received:
(A) customary (i) legal opinions, (ii) corporate organizational documents, good
standing certificates (to the extent applicable in the jurisdiction of
organization of the Borrower and the Subsidiary Guarantors), secretary
certificates with respect to incumbency and a customary officer’s certificate
substantially in the form of Exhibit F hereto certifying only that the Specified
Representations are true and correct in all material respects, (iii) a
certificate from the chief financial officer or treasurer of the Borrower with
respect to the solvency (on a consolidated basis) of the Borrower and its
Subsidiaries as of the Closing Date substantially in the form of Exhibit B
hereto, on a pro forma basis for the Transactions), (iv) corporate or other
applicable resolutions with respect to the Borrower and Subsidiary Guarantors,
and (v) borrowing notice; in each case so long as not inconsistent with the
provisions of Section 4.02(e) below; and (B) at least 3 Business Days prior to
the Closing Date documentation required under applicable related “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, to the extent requested by any Lender in writing at
least 10 business days prior to the Closing Date, other than to the extent
satisfied on or prior to the Effective Date (including, for the avoidance of
doubt, with respect to the Specified Loan Parties).

 

(c)                                  The Guarantee Requirement shall be
satisfied; provided that to the extent that any intended  Guarantee by
MillerCoors or any of its subsidiaries is not delivered on the Closing Date, the
delivery of such Guarantee will not constitute a condition precedent to the
availability of the Loans on the Closing Date, but the Borrower agrees to
deliver such Guarantee (to the extent required by the Guarantee Requirement) no
later than 30 days (or such longer period as the Administrative Agent may agree)
after the Closing Date.

 

(d)                                 The Administrative Agent, the Arrangers and
the Lenders shall have received all fees required to be paid on or prior to the
Closing Date by the Borrower hereunder or under the Fee Letter, and all expenses
required to be paid on or prior to the Closing Date by the Borrower hereunder or
under the Fee Letter for which invoices have been presented at least 3 Business
Days prior to the Closing Date (which fees and expenses may be offset against
the proceeds of the Loans).

 

(e)                                  (i) The Specified Acquisition Agreement
Representations shall be true and correct in all material respects and (ii) the
Specified Representations shall be true and correct in all material respects.

 

(f)                                   The Acquisition shall have been, or
substantially concurrently with the initial funding of the Loans shall be,
consummated in accordance in all material respects with terms of the Acquisition
Agreement and there shall have been no amendment, modification or waiver of any
provision thereof or any consent provided thereunder, in each case which is
materially adverse to the interests of the Lenders without each Arranger’s prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood and agreed that (i) subject to clause
(ii) below, any amendment, modification or waiver that results in a decrease of
20% or less in the consideration for the Acquisition that is accompanied by a
dollar-for-dollar reduction in the Commitments shall be deemed not to be
materially adverse to the interests of the Lenders, (ii) neither (x) any change
in the purchase price pursuant to any purchase price or similar adjustment
provision set forth in the Acquisition Agreement nor (y) the Borrower making the
Transferred Assets Election or any purchase price reduction resulting from such
Transferred Assets Election shall constitute an amendment, modification or
waiver of any provision of the Acquisition Agreement (or any schedule or exhibit
thereto) for purposes of this paragraph and (iii) subject to clause (ii) above,
any increase in the consideration for the

 

44

--------------------------------------------------------------------------------


 

Acquisition shall be deemed not to be materially adverse to the interests of the
Lenders so long as funded with equity proceeds or cash on hand at the Borrower).

 

(g)                                  The Administrative Agent shall have
received: (i) for each of the Borrower and its consolidated subsidiaries and
MillerCoors and its consolidated subsidiaries, consolidated balance sheets and
related statements of operations, stockholders’ equity/investment and cash flows
for each of the three most recent fiscal years ended at least 45 days prior to
the Closing Date (which shall be audited); (ii) for each of the Borrower and its
consolidated subsidiaries and MillerCoors and its consolidated subsidiaries,
consolidated balance sheets and related statements of operations and cash flows
for each fiscal quarter ended after the end of its most recent fiscal year and
ended at least 40 days prior to the Closing Date (which shall be subject to a
SAS 100 or similar review by the Borrower’s or MillerCoors’s auditors, as
applicable, but excluding the fourth fiscal quarter of any fiscal year) (it
being understood that clauses (i) and (ii) of this condition shall be deemed
satisfied upon the filing with the Securities and Exchange Commission of the
Borrower’s 10-K or 10-Q, as applicable, to the extent such financial statements
are contained therein); and (iii) customary pro forma consolidated balance
sheets and related statements of operations of the Borrower after giving effect
to the Transactions based on the most recent financial statements delivered
pursuant to clauses (i) and (ii) above (which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting).  The Arrangers acknowledge receipt of all
such financial statements described in clause (i) and (ii) above for any such
period ending prior to the Effective Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

ARTICLE V
Affirmative Covenants

 

From the Closing Date until the principal of and interest on each Loan and all
fees payable hereunder have been paid in full, the Borrower covenants and agrees
with the Lenders as to itself and the Subsidiaries that:

 

SECTION 5.01.                                        Financial Statements and
Other Information.  The Borrower will furnish to the Administrative Agent (which
shall distribute such materials to each Lender):

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (with the opinion
of such financial statements not containing (i) a “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit that results from restrictions imposed by the Borrower on
the audit procedures carried out by its independent public accountants) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then

 

45

--------------------------------------------------------------------------------


 

elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                                  concurrently with each delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and, if the effect of such change shall
have been deferred under Section 1.04 for purposes of Section 6.05 or any other
provision hereof, reconciling, as applicable, the calculations referred to in
clause (ii) above or any calculations required under any other provision with
the financial statements delivered under clause (a) or (b) above, and
(iv) confirming compliance with the requirements set forth in the definition of
“Guarantee Requirement” and attaching a revised schedule of Subsidiary
Guarantors showing all additions to and removals from the list of Subsidiary
Guarantors since the Closing Date (or confirming that there have been no changes
from such most recently delivered update pursuant to this Section 5.01(c));

 

(d)                                 [intentionally omitted];

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

 

(f)                                   promptly after obtaining knowledge that
Moody’s, S&P or Fitch shall have announced a change in the rating established or
deemed to have been established for the Index Debt, written notice of such
rating change;

 

(g)                                  promptly following the request therefor,
all documentation and other information that a Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request.

 

Information required to be delivered pursuant to the clauses above or pursuant
to Section 5.02 shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted on the Borrower’s website on the Internet at www.molsoncoors.com (or
such other address as the Borrower shall provide to the Lenders) or by the
Administrative Agent on an IntraLinks or similar site to which the Lenders

 

46

--------------------------------------------------------------------------------


 

have been granted access or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov (and a confirming electronic
correspondence shall have been delivered or caused to be delivered to the
Administrative Agent providing notice of such posting or availability). 
Information required to be delivered pursuant to this Section 5.01 may also be
delivered by electronic communications pursuant to procedures reasonably
approved by the Administrative Agent.

 

SECTION 5.02.                                        Notices of Material
Events.  The Borrower will furnish to the Administrative Agent (which shall
distribute such materials to each of the Lenders) promptly following obtaining
knowledge thereof by a Responsible Officer of the Borrower, written notice of
the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower or any Subsidiary thereof that could reasonably be expected to be
adversely determined and if adversely determined, could reasonably be expected
to result, after giving effect to the coverage and policy limits of applicable
insurance policies, in a Material Adverse Effect;

 

(c)                                  the (i) occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect, (ii) receipt of
any notice indicating any intention by the PBGC to terminate any Plan, or
(iii) receipt of any notice indicating any intention by a multiemployer plan to
obtain any withdrawal liability from the Borrower or any of its Subsidiaries or
ERISA Affiliates (provided such withdrawal liability could reasonably be
expected to exceed US$150,000,000); and

 

(d)                                 any other development that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered (or deemed to have been delivered) under this
Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.                                        Existence; Conduct of
Business.  The Borrower will, and will cause each of the Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited by Section 6.03.

 

SECTION 5.04.                                        Payment of Taxes.  The
Borrower will, and will cause each of the Subsidiaries to, pay its material Tax
liabilities before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP (or
generally applicable accounting principles in the relevant jurisdiction) or
(b) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

SECTION 5.05.                                        Maintenance of Properties;
Insurance.  The Borrower will, and will cause each of the Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and damage by casualty
excepted, except where the failure to take such actions could not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as shall be determined by the officers of the Borrower in
the exercise of their reasonable judgment to be consistent with prudent business
practices.

 

SECTION 5.06.                                        Books and Records;
Inspection Rights.  The Borrower will, and will cause each of the Subsidiaries
to, keep proper books of record and account in which full, true and correct in
all material respects entries are made of all material dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties during reasonable business hours, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and, so long as the Borrower has been provided the
opportunity to be present, its independent accountants, all at such reasonable
times and as often as reasonably requested; provided, that in no event shall the
requirements set forth in Section 5.06 require Borrower or any of its
Subsidiaries to provide any such information which (i) constitutes trade secrets
or proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law, fiduciary duty or third-party
contractual obligation (not created in contemplation thereof) or (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product.  All visitation requests by Lenders shall be made through the
Administrative Agent, and the Administrative Agent and the Lenders shall
endeavor to coordinate such visits in order to minimize expense and
inconvenience to the Borrower. Unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.

 

SECTION 5.07.                                        Compliance with Laws.  The
Borrower will, and will cause each of the Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority, including
Environmental Laws, ERISA and Applicable Canadian Pension Legislation,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.08.                                        Use of Proceeds.  The
proceeds of the Loans will be used solely to finance the Transactions and the
Transaction Costs.

 

SECTION 5.09.                                        Guarantee Requirement;
Elective Guarantors.  (a) Subject to Section 4.02(c), the Borrower will cause
the Guarantee Requirement to be satisfied at all times on and following the
Closing Date.

 

(b)                                 With respect to any Subsidiary that is not
required to Guarantee the Obligations pursuant to the Guarantee Requirement, the
Borrower may (but is not required to), at any time upon notice to the
Administrative Agent, cause any such Subsidiary to become a Subsidiary Guarantor
(such Subsidiary, an “Elective Guarantor”) by such Subsidiary executing and
delivering to the Administrative Agent a supplement to the Subsidiary Guarantee
Agreement.

 

(c)                                  So long as no Default would result from
such release, if (i) 50% or more of the Equity Interests of a Subsidiary
Guarantor (including an Elective Guarantor) owned by the Borrower or a
Subsidiary are sold, merged or consolidated or otherwise disposed of in a

 

48

--------------------------------------------------------------------------------


 

transaction or transactions permitted by this Agreement, (ii) a Subsidiary
Guarantor (including an Elective Guarantor) is liquidated, dissolved into, or
merged with, the Borrower or any other Subsidiary or (iii) in the event that,
immediately after giving effect to the release of any Subsidiary Guarantor’s
Guarantee, (x) all of the Indebtedness of such Subsidiary Guarantor (including
any Elective Guarantor) being released is permitted under Section 6.01 and
(y) such Subsidiary Guarantor does not Guarantee and is not otherwise liable for
(or is substantially contemporaneously released as a guarantor or obligor under
the Senior Notes, the Existing Credit Agreement, the Term Loan Agreement, any
Qualifying Term Loan Facility and any Specified Refinancing Indebtedness), then,
in each case, the Guarantee of such Subsidiary Guarantor (including any Elective
Guarantor) shall automatically be released promptly following the Borrower’s
request therefor, and at such time, the Administrative Agent shall execute such
further evidence of release of such Subsidiary Guarantor (including any Elective
Guarantor) pursuant to this Section 5.09(c) from its Guarantee.

 

ARTICLE VI
Negative Covenants

 

From the Closing Date until the principal of and interest on each Loan and all
fees payable hereunder have been paid in full, the Borrower covenants and agrees
with the Lenders as to itself and the Subsidiaries that:

 

SECTION 6.01.                                        Priority Indebtedness.  The
Borrower will not, and will not permit any Subsidiary to, create, incur, assume
or permit to exist any Priority Indebtedness other than:

 

(a)                                 Indebtedness under (i) this Agreement,
(ii) the Subsidiary Guarantee Agreement, (iii) the Existing Credit Agreement up
to an aggregate principal amount of US$1,500,000,000 (and related Guarantees
thereof), (iv) the Term Loan Agreement up to an aggregate principal amount of
US$3,000,000,000 (and related Guarantees thereof), (v) any Qualifying Term Loan
Facility (and related Guarantees thereof), (vi) the Senior Notes (and related
Guarantees thereof) and (vii) extensions, renewals, refinancings or replacements
of any Indebtedness described in clauses (i), (iii), (iv) or (v) above that does
not increase the principal amount thereof (except by an amount equal to unpaid
accrued interest and premium thereon plus fees, costs or expenses owing or paid
related to such Indebtedness and costs, fees and expenses incurred, in
connection with such extension, renewal, refinancing or replacement) or, if such
extensions, renewals, refinancing or replacements increase the outstanding
principal amount thereof, such increase is otherwise permitted under this
Section 6.01 (any such Indebtedness incurred pursuant to this clause (a)(vii),
“Specified Refinancing Indebtedness”);

 

(b)                                 Indebtedness existing on the Effective Date
and set forth on Schedule 6.01, and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or, if such extensions, renewals or replacements increase the outstanding
principal amount thereof, such increase is otherwise permitted under this
Section 6.01; provided, that no additional Subsidiaries (other than any
Subsidiary that shall be a Subsidiary Guarantor with respect to all of the
Obligations and, in the case of Indebtedness of any Foreign Subsidiary,
subsidiaries of such Foreign Subsidiary that are required to become Guarantors
under the terms of such Indebtedness as in effect on the Effective Date) will be
added as obligors or Guarantors in respect of any Indebtedness referred to in
this clause (b) and no such Indebtedness shall be secured by any additional
assets (other than as a result of any Lien covering after-acquired property in
effect on the Effective Date);

 

49

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness incurred pursuant to the
Vancouver Brewery Sale-Leaseback Transaction; provided, that the Attributable
Debt of such Vancouver Brewery Sale-Leaseback Transaction does not exceed
US$100,000,000;

 

(d)                                 Indebtedness of any Subsidiary to the
Borrower or any other Subsidiary, or Indebtedness of the Borrower to any
Subsidiary; provided that no such Indebtedness shall be assigned to a Person
other than the Borrower or a Subsidiary;

 

(e)                                  Indebtedness (including Capital Lease
Obligations and Attributable Debt in respect of Sale-Leaseback Transactions)
incurred to finance the acquisition, construction or improvement of, and secured
by, any fixed or capital assets (including real property), and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or add additional Subsidiaries as obligors
or Guarantors in respect thereof and that are not secured by any additional
assets; provided that such Indebtedness is incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement;

 

(f)                                   Indebtedness of any Person that becomes a
Subsidiary after the Effective Date, provided that such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary, and indebtedness which
may be incurred to provide for the near-term working capital needs of any such
Person under any revolving credit or similar facility that exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and extensions, renewals or
replacements of any of the Indebtedness referred to above in this clause that
(i) either (x) do not increase the outstanding principal amount thereof (or in
the case of revolving credit facilities, the outstanding total commitment
thereof) or (y) if such extensions, renewals or replacements increase the
outstanding principal amount thereof, such increase is otherwise permitted under
this Section 6.01, (ii) do not add additional Subsidiaries (other than any
Subsidiary that shall be a Subsidiary Guarantor with respect to all of the
Obligations and, in the case of Indebtedness of any Foreign Subsidiary,
subsidiaries of such Foreign Subsidiary that are required to become Guarantors
under the terms of such Indebtedness as in effect on the Effective Date) as
obligors or Guarantors in respect thereof and (iii) are not secured by any
additional assets (other than as a result of any Lien covering after-acquired
property that shall be in effect at the time such Person becomes a Subsidiary);

 

(g)                                  Indebtedness of any Subsidiary as an
account party in respect of letters of credit backing obligations of any
Subsidiary that do not constitute Indebtedness (other than performance, surety,
appeal or similar bonds to the extent constituting Indebtedness);

 

(h)                                 Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or letters of credit, appeal bonds, surety bonds or performance
bonds securing the performance of the Borrower or any Subsidiary pursuant to
such agreements, in connection with acquisitions or dispositions of any
business, assets or Subsidiary of the Borrower or any of its Subsidiaries or
otherwise in the ordinary course of business;

 

(i)                                     Indebtedness consisting of (or connected
with) industrial development, pollution control or other revenue bonds or
similar instruments issued or guaranteed by any Governmental Authority;

 

(j)                                    Securitization Transactions to the extent
that the aggregate amount, without duplication, of all Securitization
Transactions does not at any time exceed (x) US$200,000,000 in

 

50

--------------------------------------------------------------------------------


 

respect of Securitization Transactions relating to loans made to bars, pubs and
other similar establishments in the United Kingdom or (y) US$500,000,000 in
respect of other Securitization Transactions;

 

(k)                                 other Priority Indebtedness in an aggregate
amount outstanding at any time not greater than 15% of Consolidated Net Tangible
Assets as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, prior to
the delivery of any such financial statements, pursuant to Section 5.01(a) or
(b) of the Existing Credit Agreement);

 

(l)                                     Indebtedness arising under a guarantee
or indemnity given by the Borrower or any Subsidiary in favor of a bank in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the Borrower or any Subsidiary; and

 

(m)                             Indebtedness incurred pursuant to overdraft,
daylight exposure or other similar facilities.

 

SECTION 6.02.                                        Liens.  The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a)                                 Liens securing or deemed to exist in
connection with Priority Indebtedness (other than Indebtedness referred to in
paragraph (d) of Section 6.01) to the extent such Priority Indebtedness is
permitted under Section 6.01;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  Liens in connection with Hedging
Agreements, the aggregate principal amount of the obligations under which does
not exceed US$300,000,000 outstanding at any time;

 

(d)                                 any Lien on any property or asset of the
Borrower or any Subsidiary existing on the Effective Date (or on improvements or
accessions thereto or proceeds therefrom) and set forth on Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof or, if such extensions, renewals or replacements increase the
outstanding principal amount thereof, such Lien is otherwise permitted under
this Section 6.01;

 

(e)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the
Effective Date prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary other than improvements and accessions to the assets to which it
originally applies and proceeds of such assets, improvements and accessions and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof or, if such extensions, renewals or
replacements increase the outstanding principal amount thereof, such Lien is
otherwise permitted under this Section 6.01;

 

51

--------------------------------------------------------------------------------


 

(f)                                   Liens in favor of any Governmental
Authority to secure obligations pursuant to the provisions of any contract or
law;

 

(g)                                  Liens to secure obligations of the Borrower
to any Subsidiary Guarantor;

 

(h)                                 Liens to secure obligations of a Subsidiary
to the Borrower or any other Subsidiary; and

 

(i)                                     other Liens not specifically listed
above securing obligations not to exceed US$150,000,000 at any one time
outstanding.

 

Notwithstanding the foregoing, the obligations under the Senior Notes, the
Existing Credit Agreement, the Term Loan Agreement, any Qualifying Term Loan
Facility or any Specified Refinancing Indebtedness shall be permitted to be
secured if, and only if, the Obligations are secured on an equal and ratable
basis to the obligations of the Borrower under the Senior Notes, the Existing
Credit Agreement (other than Guarantee obligations of the Borrower thereunder),
the Term Loan Agreement, any Qualifying Term Loan Facility or any Specified
Refinancing Indebtedness, as applicable, pursuant to documentation reasonably
satisfactory to the Administrative Agent.

 

SECTION 6.03.                                        Fundamental Changes.  (a) 
The Borrower will not merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions, and whether directly or through the merger of one or more
Subsidiaries) assets representing all or substantially all the assets of the
Borrower and the Subsidiaries (whether now owned or hereafter acquired), or
liquidate or dissolve, except that if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
any Person may merge into or amalgamate with the Borrower in a transaction in
which the Borrower is the surviving corporation.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and the Subsidiaries on
the date of this Agreement, and businesses reasonably related thereto.

 

SECTION 6.04.                                        Transactions with
Affiliates.  The Borrower will not, and will not permit any of the Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, purchase, lease
or otherwise acquire any property or assets from or otherwise engage in any
other transactions with any of its Affiliates, except (a) in the ordinary course
of business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (b) transactions between or among the Borrower and
its Subsidiaries not involving any other Affiliate.

 

SECTION 6.05.                                        Leverage Ratio.  Beginning
with the first full fiscal quarter after the Closing Date, the Borrower will not
permit the Leverage Ratio to exceed 6.75:1.00 determined as of the last day of
each such fiscal quarter of the Borrower.

 

ARTICLE VII
Events of Default

 

SECTION 7.01.                                        Events of Default.  If any
of the following events (“Events of Default”) shall occur on or after the
Closing Date:

 

52

--------------------------------------------------------------------------------


 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made, and
(except with respect to any Specified Representation), to the extent capable of
being cured, such incorrect representation or warranty shall remain incorrect
for a period of 30 days after written notice thereof from the Administrative
Agent to the Borrower;

 

(d)                                 the Borrower or any Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a) (provided, that the delivery of a notice of Default at any time
will cure any Event of Default arising from the failure to timely deliver a
notice of such Default pursuant to Section 5.02(a)), 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 (if such failure under Section 5.09 shall
continue for fifteen Business Days after notice thereof from the Administrative
Agent to the Borrower) or in Article VI;

 

(e)                                  the Borrower or any Subsidiary shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement, any other Loan Document or the Fee Letter (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Borrower;

 

(f)                                   the Borrower or any Subsidiary shall fail
to make any payment (whether of principal or interest) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue after any applicable grace period; provided, that
this clause (f) shall not apply to any breach or default that has been remedied
or waived;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity, or
that enables or permits (after all applicable grace periods and all required
notices have been given) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (or (i) in the case of any
Securitization Transaction constituting Material Indebtedness, that enables or
permits the investors or purchasers to terminate purchases of Receivables or
interests therein or to require the repurchase of all outstanding Receivables by
the Borrower or a Subsidiary, in either case, prior to its scheduled termination
or (ii) any default or similar event under Hedging Agreements constituting
Material Indebtedness that enables or permits a counterparty to terminate such
Hedging Agreements and require any termination or similar payment to be made
thereunder); provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the condemnation, damage or loss
of, or the voluntary sale or transfer of the property or assets securing such
Indebtedness, (B) Indebtedness which is convertible into Equity Interests and so
converts or (C) any breach or default in such Material Indebtedness that has
been remedied or waived;

 

53

--------------------------------------------------------------------------------


 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization, administration or other relief in respect of the Borrower or any
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, administrator or similar official
for the Borrower or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the Borrower or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization, administration or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, administrator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take any corporate action
authorizing any of the foregoing or (vii) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of US$200,000,000 shall be rendered
against the Borrower, any Significant Subsidiary or any combination thereof (to
the extent not covered by either (i) independent third-party insurance as to
which the insurer does not deny coverage or (ii) another creditworthy (as
reasonably determined by the Administrative Agent) indemnitor) and the same
shall remain undischarged and unvacated for a period of 30 consecutive days
during which execution shall not be effectively stayed, or a judgment creditor
shall have attached or levied upon any material assets of the Borrower or any
Significant Subsidiary to enforce any such judgment;

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     the guarantee of any Subsidiary
Guarantor under the Subsidiary Guarantee Agreement shall not be (or shall be
asserted by the Borrower or any Subsidiary Guarantor not to be) valid or in full
force and effect (except in the case of any release of any guarantee of any
Subsidiary Guarantor in accordance with the terms of Section 5.09(c) or the
Subsidiary Guarantee Agreement); or

 

(m)                             a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section (other than subclause (vii) of
such clause (i))), and at any time thereafter during the continuance of such
event, the Administrative Agent, at the request of the Required Lenders shall,
by notice to the Borrower, declare the Loans to be due and payable in whole or
in part (in which case any principal amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest on the Loans and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately (except as provided above),
without presentment, demand, protest or other notice of any kind, all

 

54

--------------------------------------------------------------------------------


 

of which are hereby waived by the Borrower; and in case of any event described
in clause (h) or (i) of this Section with respect to the Borrower, the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII
[Intentionally Omitted]

 

ARTICLE IX
The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, Citibank
N.A. is hereby appointed to act as Administrative Agent on behalf of the
Lenders.  Each of the Lenders and each assignee of any Lender hereby irrevocably
authorizes the Administrative Agent to take such actions on behalf of such
Lender or assignee and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Borrower of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute to each Lender copies of all notices, financial
statements and other materials delivered by the Borrower or any other Loan Party
pursuant to this Agreement or the other Loan Documents as received by the
Administrative Agent.  Without limiting the generality of the foregoing, the
Administrative Agent is hereby expressly authorized to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guarantee Agreement in the
event that all the capital stock of such Guarantor shall be sold, transferred or
otherwise disposed of to a Person other than the Borrower or an Affiliate of the
Borrower in a transaction not prohibited by this Agreement or as required by
Section 5.09(c).  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

With respect to the Loans made by it under this Agreement, the Administrative
Agent in its individual capacity and not as Administrative Agent shall have the
same rights and powers as any other Lender and may exercise the same as though
it were not an Administrative Agent, and the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Administrative Agent under the Loan Documents and
without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties under the Loan
Documents shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary

 

55

--------------------------------------------------------------------------------


 

action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise upon receipt of notice in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to the Borrower or any of its Subsidiaries that is communicated to or obtained
by the institution serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence, bad faith or willful misconduct.  The Administrative Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person. 
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and in good faith believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by such
Agent.  The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the

 

56

--------------------------------------------------------------------------------


 

syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

In taking any discretionary action hereunder, or in determining whether any
provision hereof is applicable to any event, transaction or circumstance, the
Administrative Agent may, in its discretion, but shall not be required (unless
required by any other express provision hereof) to, communicate such proposed
action or determination to the Lenders prior to taking or making the same, and
shall be entitled (subject to any otherwise applicable requirement of
Section 10.02(b)), in the absence of any contrary communication received from
any Lender within a reasonable period of time specified in such communication
from the Administrative Agent, to assume that such proposed action or
determination is satisfactory to such Lender.

 

Subject to the appointment and acceptance of a successor Administrative Agent
(the “Successor Agent”) as provided in this paragraph, so long as no Event of
Default has occurred and is continuing, the Borrower may dismiss the
Administrative Agent (the “Existing Dismissed Agent”) (x) with the
Administrative Agent’s consent (such consent not to be unreasonably withheld,
delayed or conditioned) or (y) if such Administrative Agent constitutes a
Defaulting Lender pursuant to clause (e) of the definition thereof, by notifying
the Lenders.  After such notice of dismissal is sent by the Borrower, the
Borrower shall have the right to appoint the Successor Agent.  Upon the
acceptance of its appointment as Administrative Agent hereunder by the Successor
Agent, such Successor Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the Existing Dismissed Agent, and the
Existing Dismissed Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to the Successor Agent shall be the
same as those payable to the Existing Dismissed Agent unless otherwise agreed
between the Borrower and the Successor Agent.  After the Existing Dismissed
Agent’s dismissal hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of the Existing Dismissed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

The Administrative Agent may resign (the “Resigning Agent”) at any time by
providing 30 (thirty) days written notice to the Lenders and the Borrower.  Upon
any such resignation, the Borrower shall have the right to appoint a successor
Administrative Agent (the “Replacement Agent) (x) in its sole discretion, if
such Replacement Agent is a lender under the Existing Credit Agreement or
(y) with the consent of the Required Lenders (not to be unreasonably withheld or
delayed), if such Replacement Lender is not a lender under the Existing Credit
Agreement; provided, that if an Event of Default has occurred and is continuing,
the Required Lenders, and not the Borrower, shall have the right, in
consultation with the Borrower, to appoint the Replacement Agent.  If no
Replacement Agent shall have been so appointed by the Borrower (or, if
applicable, the Required Lenders) and shall have accepted such appointment
within 30 days after the Resigning Agent gives notice of its resignation, then
the Resigning Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint the Replacement Agent which shall be a bank with an office in
New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by the Replacement Agent, the
Replacement Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the Resigning Agent, and the Resigning  Agent
shall be discharged from its duties and obligations hereunder.  If within 30
days after the Resigning Agent gives notice of its resignation, neither the
Borrower (nor, if applicable, the Required Lenders) nor the Administrative Agent
have appointed a Replacement Agent, the Required Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the Resigning Agent and the Resigning Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the

 

57

--------------------------------------------------------------------------------


 

Borrower to the Replacement Agent shall be the same as those payable to the
Resigning Agent unless otherwise agreed between the Borrower and the Replacement
Agent.  After the Resigning Agent’s resignation hereunder, the provisions of
this Article and Section 10.03 shall continue in effect for the benefit of the
Resigning Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 2.16,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against such Administrative Agent
by the United States Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Article. The
agreements in this Article shall survive the resignation and/or replacement of
the Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any duties or obligations under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Administrative Agent or
a Lender hereunder.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:  (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative

 

58

--------------------------------------------------------------------------------


 

Agent and their respective agents and counsel and all other amounts due the
Lenders and the Administrative Agent) allowed in such judicial proceeding and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent.  Nothing herein
shall be deemed to give the Administrative Agent the right to vote the claim of
any Lender in any such proceeding pursuant to such Debtor Relief Law.

 

ARTICLE X
Miscellaneous

 

SECTION 10.01.                                 Notices.  (a)  Except in the case
of notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(i)                                     if to the Borrower, to it at Molson
Coors Brewing Company, 1801 California Street, Suite 4600, Denver, Colorado
80202, Attention of Treasurer (Fax: 303-927-2416), with a copy to Molson Coors
Brewing Company, 1801 California Street, Suite 4600, Denver, Colorado 80202,
Attention of Chief Financial Officer (Fax: 303-927-2416) and Chief Legal Officer
(Fax. 303-927-2416);

 

(ii)                                  if to the Administrative Agent, to
Citibank, N.A., 1615 Brett Road, New Castle, Delaware 19720, Attention of Bank
Loan Syndications (Fax: 646-274-5080; Email: GLAgentOfficeOps@citi.com); and

 

(iii)                               if to any Lender, to it at its address (or
fax number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02.                                 Waivers; Amendments.  (a)  No
failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or

 

59

--------------------------------------------------------------------------------


 

power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)                                 None of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders (other than with
respect to any amendment or waiver contemplated by the following proviso, which
shall only require the consent of the Lenders expressly set forth therein and
not Required Lenders); provided that, no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood and agreed that the waiver of any Default or Event of Default shall
not constitute an increase in the Commitment of such Lender), (ii) reduce the
principal amount of any Loan, or reduce the Applicable Rate, or reduce any fees
payable hereunder, without the written consent of each Lender owed such amount,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan (including the maturity date), or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such scheduled payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of such Lender owed such amount or which holds such Commitment,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, or amend the pro rata treatment of each
reduction of the Commitments under Section 2.08, without the written consent of
each Lender, (v) change any of the provisions of this Section or reduce the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender or (vi) release all or substantially all the Subsidiary Guarantors
from its or their obligations under the Subsidiary Guarantee Agreement (except
as otherwise provided therein), without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.

 

(c)                                  Notwithstanding anything to the contrary
contained in Section 10.02, if at any time after the Effective Date, the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, obvious error or any error or omission of a technical or
administrative nature, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof.

 

60

--------------------------------------------------------------------------------


 

SECTION 10.03.                                 Expenses; Indemnity; Damage
Waiver.  (a)  Whether or not the Closing Date occurs, the Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arrangers, the
Administrative Agent and their Affiliates (other than, prior to the Closing
Date, the Excluded Parties) for which receipt of a written request therefor
(together with detailed supporting documentation (including line item breakdown)
supporting such request is provided) (limited (x) in the case of legal fees, to
the reasonable fees, charges and out-of-pocket disbursements of Davis Polk &
Wardwell LLP and one counsel per jurisdiction and (y) in the case of any other
advisors and consultants, to advisors and consultants approved by the Borrower),
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof; provided, that all such expenses incurred prior to the Closing Date
shall be paid by the Borrower on the Closing Date if a written request therefor
(together with detailed supporting documentation (including line item breakdown)
supporting such reimbursement request) is provided within three (3) business
days prior to the Closing Date, and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender for which receipt of a
written request therefor (together with detailed supporting documentation
(including line item breakdown) supporting such request is provided) (limited
(I) in the case of legal fees to the reasonable fees, charges and out-of-pocket
disbursements of one counsel to the Administrative Agent and the Lenders, taken
as a whole, (and one counsel for each appropriate jurisdiction and, solely in
the case of actual or potential conflict of interest where the Administrative
Agent or such Lender affected by such conflict notifies the Borrower of the
existence of such conflict, one additional counsel in each applicable
jurisdiction) and (II) in the case of any other advisors and consultants, to
advisors and consultants approved by the Borrower) in connection with the
enforcement or protection of its rights in connection with any Loan Document,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided, that
in each case, the Borrower shall have no obligation to reimburse for expenses
(including legal fees and expenses) which have been incurred more than 60 days
from the date of receipt by the Borrower of such invoice.

 

(b)                                 The Borrower shall indemnify each Arranger,
the Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (but excluding, with respect to any Excluded Parties, losses,
claims, damages, liabilities or related expenses relating to actions or
omissions prior to the Closing Date) (each such Person being called an
“Indemnitee”) against, hold each Indemnitee harmless from and each Indemnitee
shall have no liability for, any and all losses, claims, damages, liabilities
and related expenses and shall reimburse each Indemnitee within 30 days after
receipt of a written request therefor (together with detailed supporting
documentation (including line item breakdown) supporting such request and
limited (x) in the case of legal fees, to the reasonable fees, charges and
disbursements of one outside counsel for all Indemnitees (and one local counsel
for each appropriate jurisdiction and solely in the case of actual or potential
conflict of interest where any Indemnitee affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, one additional counsel in each applicable jurisdiction) and (y) in the
case of any other third party advisors and consultants, to advisors and
consultants approved by the Borrower), other than Taxes, which, in all cases,
are subject to indemnity only pursuant to Section 2.16, incurred by or asserted
against any Indemnitee arising out of, in connection with or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the Transactions or
any related transactions, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned,

 

61

--------------------------------------------------------------------------------


 

leased or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is instituted by a third party or by the
Borrower or any of its Affiliates or any Loan Party); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are (x) found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (I) a material breach by such Indemnitee of its obligations
hereunder or under any Loan Document or (II) the willful misconduct, bad faith
or the gross negligence of such Indemnitee or such Indemnitee’s Affiliates,
officers, directors, employees, advisors or agents, (y) with respect to disputes
solely among Indemnitees (other than, solely to the extent such indemnification
would not be denied pursuant to clause (x) above, claims in connection with any
such Indemnitee acting in its capacity as Arranger, Administrative Agent or any
other agent, arranger, bookrunner or other similar role) that are not arising
out of an act or omission by the Borrower or its Affiliates or (z) settlements
without the Borrower’s consent (which consent shall not be unreasonably withheld
or delayed), but, if settled with the Borrower’s consent or if there is a final
judgment in any such proceeding, then the Borrower will indemnify and hold
harmless each Indemnitee in the manner set forth above); provided, further, in
each case, the Borrower shall have no obligation to reimburse for expenses
(including legal fees and expenses) which have been incurred more than 60 days
from the date of receipt by the Borrower of such invoice.  The Borrower will
not, without the prior written consent of the applicable Indemnitee (such
consent not to be unreasonably withheld or delayed), settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any proceeding in
respect of which indemnification may be sought hereunder (whether or not such
Indemnitee is a party thereto) unless such settlement, compromise, consent or
termination (i) includes an unconditional release of such Indemnitee from all
liability arising out of such proceeding and (ii) does not include a statement
as to, or an admission of fault or culpability by or on behalf of such
Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.  For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the outstanding Loans or Commitments at the time (or most recently
prior to such time).

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert (and, by their acceptance of the terms hereunder,
any Indemnitee shall not assert), and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof (it being agreed, however, that the Borrower’s indemnification
obligations will apply in respect of any special, indirect, exemplary,
incidental, consequential or punitive damages that may be awarded against any
Indemnitee in connection with a claim by a third party).  No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information

 

62

--------------------------------------------------------------------------------


 

transmission systems in connection with this Agreement, the other Loan Documents
or the Transactions.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor (subject to any express time
periods provided for payment set forth herein).

 

SECTION 10.04.                                 Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
thereto (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees (other than to any Disqualified Institution) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that, subject to
the following proviso, (i) the Administrative Agent and, except in the case of
an assignment (A) to a Lender or a Lender Affiliate or (B) at a time when an
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, the Borrower must give its prior written consent to such assignment
(which consent in each case shall not be unreasonably withheld), (ii) except in
the case of an assignment to a Lender or a Lender Affiliate or an assignment of
the entire remaining amount of the assigning Lender’s Commitment, the amount of
the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, which shall contain, without
limitation, a representation and warranty from the assignee that such assignee
is not a Disqualified Institution, together with a processing and recordation
fee of US$3,500 (it being understood that such fee is not payable by the
Borrower), (iv) in connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Borrower, the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), (v) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and the documentation required to be delivered
under Sections 2.16(e) and (f) and (vi) no assignee shall be entitled to receive
any greater payment under Section 2.16 than the assigning Lender would have been
entitled to receive with respect to the assigned interest unless the entitlement
to receive any additional amounts under Section 2.16 arises as a result of a
change in applicable law after the date such assignee becomes a party to this
Agreement; provided, however that, notwithstanding

 

63

--------------------------------------------------------------------------------


 

the foregoing, prior to the funding of the Loans on the Closing Date, (x) no
Lender shall be permitted to assign its rights and obligations hereunder except
with the consent of the Borrower in its sole and absolute discretion and
(y) notwithstanding clause (x), Citibank, N.A. shall be permitted to assign its
rights and obligations as a Lender hereunder to Citicorp USA, Inc. or Citicorp
North America, Inc.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of and interest on the Loans, owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. 
Notwithstanding anything in this Agreement to the contrary, the Loans and
Commitments are intended to be treated as registered obligations for tax
purposes and the right, title and interest of the Lenders in and to such Loans
and Commitments shall be transferable only in accordance with the terms hereof. 
This Section 10.04(c) shall be construed so that the Loans and Commitments are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (other than to any Disqualified Institution so long as the
list of Disqualified Institutions pursuant to clause (b) of the definition
thereof is available to Lenders upon request) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such

 

64

--------------------------------------------------------------------------------


 

Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to paragraph (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender entitled
to such benefits and had acquired its interest by assignment pursuant to
paragraph (b) of this Section, but only to the extent that such Participant
agrees to comply with and be subject to Section 2.16 as if it were a Lender.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”).  No Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person (including the existence or identity of any
Participant or any information relating to a Participant’s interest in the Loans
or other obligations under this Agreement) except (i) to the extent that such
disclosure is necessary to establish that such Loans or other obligations are in
registered form under Section 5f.103-1(c) of the applicable United States
Treasury Regulations or (ii) with respect to any Person whose interest in the
Obligations is treated as a participation by reason of the penultimate sentence
of Section 10.04(b).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.14, 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 2.16 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with and be subject to
Section 2.16 as though it were a Lender.

 

(g)                                  Any Lender may at any time pledge or grant
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or grant of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle (an “SPC”) of such Granting Bank, identified as such in writing
from time to time by the Granting Bank to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Bank would otherwise be obligated to make to the Borrower pursuant
to Section 2.01; provided that (i) nothing herein shall constitute a commitment
to make any Loan by any SPC and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Bank shall be obligated to make such Loan pursuant to the terms

 

65

--------------------------------------------------------------------------------


 

hereof.  The making of a Loan by an SPC hereunder shall be deemed to utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by the Granting Bank and such Granting Bank shall for all purposes remain
the Lender of record hereunder.  Each party hereto hereby agrees that no SPC
shall be liable for any payment under this Agreement for which a Lender would
otherwise be liable, for so long as, and to the extent, the related Granting
Bank makes such payment.  No SPC (or any Person receiving a payment through such
SPC) shall be entitled to receive any greater payment under Sections 2.14, 2.15
or 2.16 (or any other increased costs protection provision) than the applicable
Lender would have been entitled to receive with respect to the interests
transferred to such SPC; provided that each SPC (or any Person receiving a
payment through such SPC) shall be entitled to the benefits of Section 2.16 only
to the extent such Person agrees to comply with and be subject to Section 2.16
as if it were a Lender.  In furtherance of the foregoing, each party hereto
hereby agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 10.04 other than Section 10.04(d), any SPC may (i) with notice to,
but without the prior written consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to its Granting Bank or to any financial institutions
(if consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit facilities to or for the account of such SPC to fund the Loans
made by such SPC or to support the securities (if any) issued by such SPC to
fund such Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans (but not relating to the Borrower, except with
the Borrower’s consent) to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

 

(i)                                     In connection with a proposed assignment
pursuant to this Section 10.04, the assigning Lender may request, and the
Administrative Agent is authorized to provide, the list of Disqualified
Institutions that the Borrower has provided pursuant to clause (b) of the
definition thereof.  The Administrative Agent shall have no obligation or duty
to monitor or track whether any Disqualified Institution shall have become an
assignee, Lender or participant hereunder.

 

SECTION 10.05.                                 Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties herein or in
any other Loan Document and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and any other Loan
Document and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and so
long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 10.03 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

66

--------------------------------------------------------------------------------


 

SECTION 10.06.                                 Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents, the Commitment Letter and
the Fee Letter constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  To the
extent provided in Section 4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy (or other electronic transmission
(including by .pdf)) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.07.                                 Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 10.08.                                 Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding escrow,
payroll, petty cash, trust, tax and fiduciary accounts) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 10.09.                                 Governing Law; Jurisdiction;
Consent to Service of Process.  (a)  This Agreement shall be construed in
accordance with and governed by the law of the State of New York; provided,
however, that the laws of the State of Delaware shall govern in determining
(a) the accuracy of any Specified Acquisition Agreement Representation and
whether as a result of any inaccuracy thereof the Borrower (or a subsidiary) has
the right to terminate its obligations to consummate the Acquisition under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement and (b) whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement (in each case, without
regard to the principles of conflicts of laws thereof to the extent that such
principles would direct a matter to another jurisdiction).

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such

 

67

--------------------------------------------------------------------------------


 

action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 10.10.                                 WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.                                 Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 10.12.                                 Confidentiality.  The
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees, stockholders,
partners, members and agents, including accountants, legal counsel and other
advisors, in each case on a need-to-know basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
including any state, federal or foreign authority or examiner regulating banks
or banking or any self-regulatory body having or claiming oversight over the
Administrative Agent, any Lender or any of their respective Affiliates, (c) to
the extent required by applicable laws or regulations, compelled in a judicial
or administrative proceeding or requested by a governmental authority, subject,
if reasonably practicable and legally permissible, to prior notice to the
Borrower, (d) to any other party to this Agreement, (e) in connection with the
assertion of a due diligence defense or otherwise, in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement, any other Loan Document or the
transactions contemplated hereby or thereby or the enforcement of

 

68

--------------------------------------------------------------------------------


 

rights hereunder or thereunder, (f) to any assignee of or Participant in, or any
prospective permitted assignee of or Participant in, any of its rights or
obligations under this Agreement (in each case, other than Disqualified
Institutions or any prospective assignee to whom the Borrower has affirmatively
declined to provide its consent to (to the extent such consent is required
hereunder)) or any actual or prospective direct or indirect counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) with the consent of the Borrower, (h) to any
rating agency on a confidential basis, or (i) to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section, (2) is independently developed by the Administrative Agent or any
Lender or (3) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a third-party source that is not, to the
Administrative Agent’s or such Lender’s, as applicable, knowledge, subject to
the confidentiality obligations hereof.  For the purposes of this Section,
“Information” means all information provided to the Administrative Agent or any
Lender by or on behalf of the Borrower, the Acquired Business or any of their
respective Subsidiaries in connection with this Agreement or any other Loan
Document, other than any such information that is available on a
non-confidential basis from a third-party source prior to disclosure by the
Borrower.  Notwithstanding the foregoing no disclosure of Information may be
made to any Excluded Party prior to the Closing Date without the Borrower’s
consent.

 

SECTION 10.13.                                 Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 10.14.                                 Conversion of Currencies.  (a) 
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b)                                 The obligations of the Borrower in respect
of any sum due to any party hereto or any holder of the obligations owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due hereunder (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum

 

69

--------------------------------------------------------------------------------


 

originally due to the Applicable Creditor in the Agreement Currency, the
Applicable Creditor shall refund the amount of such excess to the Borrower.  The
obligations of the parties contained in this Section 10.14 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

(c)                                  For purposes of determining compliance with
any provision hereunder with respect to any transaction consummated in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of currency exchange
occurring after the time such transaction is consummated (so long as such
transaction, at the time consummated, was permitted hereunder); provided, that
if any Priority Indebtedness or Lien is incurred to refinance, replace or extend
other Priority Indebtedness or Lien denominated in a currency other than
Dollars, and such refinancing, replacement or extension would cause the
applicable Dollar denominated restriction to be exceed if calculated at the
relevant currency exchange rate in effect on the date of such refinancing,
replacement or extension, such Dollar denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of the Indebtedness or
Lien subject to such refinancing, replacement or extension does not exceed the
principal amount of such Indebtedness or Lien immediately prior to such
refinancing, replacement or extension.

 

SECTION 10.15.                                 USA Patriot Act.  Each Lender
hereby notifies the Borrower and each Subsidiary Guarantor that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and each Subsidiary Guarantor, which
information includes the name and address of the Borrower and each Subsidiary
Guarantor and other information that will allow such Lender to identify the
Borrower and each Subsidiary Guarantor in accordance with the USA Patriot Act.

 

[Signature Pages Follow]

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

By

/s/ Michael J. Rumley

 

Name:

Michael J. Rumley

 

Title:

Vice President Treasurer

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

By

/s/ Carolyn Kee

 

 

Name: Carolyn Kee

 

 

Title:   Vice President

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By

/s/ Nicholas Cheng

 

 

Name: Nicholas Cheng

 

 

Title:   Vice President

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

 

By

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title:   Director

 

 

 

 

 

 

 

By

/s/ Houssem Daly

 

 

Name: Houssem Daly

 

 

Title:   Associate Director

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTRÉAL, as a Lender

 

 

 

 

 

By

/s/ Joan Murphy

 

 

Name: Joan Murphy

 

 

Title:   Director

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By

/s/ Simone G. Vinocour McKeever

 

 

Name: Simone G. Vinocour McKeever

 

 

Title:   Authorized Signatory

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By

/s/ Harumi Kambara

 

 

Name: Harumi Kambara

 

 

Title:   Authorized Signatory

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Mark Holm

 

 

Name: Mark Holm

 

 

Title:   Managing Director

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC, as a Lender

 

 

 

 

 

By

/s/ Erin Doherty

 

 

Name: Erin Doherty

 

 

Title:   Assistant Vice President - D006

 

 

 

 

 

By

/s/ Daven Popat

 

 

Name: Daven Popat

 

 

Title:   Senior Vice President - P003

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By

/s/ Molly Drennan

 

 

Name: Molly Drennan

 

 

Title:   Senior Vice President

 

Signature Page to Bridge Loan Agreement — Molson Coors Brewing Company

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Specified Loan Parties

 

Molson Coors Brewing Company

 

Molson Coors International LP

 

Coors Brewing Company

 

CBC Holdco LLC

 

CBC Holdco 2 LLC

 

MC Holding Company LLC

 

Newco 3, Inc.

 

Molson Coors Holdco Inc.

 

Molson Coors Capital Finance ULC

 

Molson Coors International General, ULC

 

Coors International Holdco, ULC

 

Molson Coors Callco ULC

 

Molson Canada 2005

 

Molson Coors Brewing Company (UK) Limited

 

Molson Coors Holdings Limited

 

Golden Acquisition

 

MillerCoors LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Total 
Commitment

 

Citibank, N.A.

 

US$

2,139,000,000

 

Bank of America, N.A.

 

US$

2,139,000,000

 

UBS AG, Stamford Branch

 

US$

2,139,000,000

 

Bank of Montréal

 

US$

651,000,000

 

Royal Bank of Canada

 

US$

651,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

US$

651,000,000

 

Wells Fargo Bank, National Association

 

US$

651,000,000

 

Lloyds Bank plc

 

US$

139,500,000

 

The Northern Trust Company

 

US$

139,500,000

 

Total

 

US$

9,300,000,000

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.17

 

Payment Instructions for the Administrative Agent

 

Bank:

Citibank N.A.

ABA #:

021000089

Account #:

36852248

Account Name:

Medium Term Finance

Ref:

Molson Coors Brewing Company

Attn:

Agency

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Priority Indebtedness

 

Type

 

Account
Party

 

Amount Available
($mm)

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

 

500.0

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

 

1,500.0

 

Factoring Arrangement

 

Zagrebacka Pivovaradd

 

€

 

40.0

 

Letters of Credit

 

MC Netherlands BV

 

€

 

30.0

 

BMG Overdraft Facility

 

StarBev Netherlands BV

 

 

N/A

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

None.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF BORROWING REQUEST

 

Citibank, N.A.
as Administrative Agent for the Lenders

 

, 20    

 

Ladies and Gentlemen:

 

The undersigned, MOLSON COORS BREWING COMPANY, a Delaware corporation (the
“Borrower”) refers to the 364-Day Bridge Loan Agreement dated as of December 16,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, and in effect on the date hereof, the “Credit Agreement”), among Molson
Coors Brewing Company, the Lenders from time to time party thereto, and
Citibank, N.A., as Administrative Agent. Capitalized terms used but not defined
herein shall have meanings provided for such terms in the Credit Agreement.

 

This notice constitutes a Borrowing Request pursuant to Section 2.03 of the
Credit Agreement. The Borrower hereby requests a Borrowing under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Borrowing is requested to be made:

 

(A)  Type of Borrowing:(1)

 

(B)  Aggregate Principal Amount of Borrowing:(2)

 

(C)  Date of Borrowing:(3)

 

(D)  Interest Period:(4)

 

(E)  Account Number and Location:

 

 

MOLSON COORS BREWING COMPANY,

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)  Specify whether the requested Borrowing is to be an ABR Borrowing or
Eurodollar Borrowing.

 

(2)  Amount must be at least equal to the applicable Borrowing Minimum and an
integral multiple of the applicable Borrowing Multiple; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the aggregate available
Commitments, as applicable.

 

(3)  Date of Borrowing must be a Business Day.

 

(4)  Required in the case of a Eurodollar Borrowing and must be a period
contemplated by the definition of the term “Interest Period” in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SOLVENCY CERTIFICATE

 

This Solvency Certificate (the “Certificate”) of Molson Coors Brewing Company
(the “Company”) is delivered pursuant to Section 4.02(b)(A)(iii) of the 364-day
Bridge Loan Agreement dated as of December 16, 2015 (the “Credit Agreement”) by
and among the Company, the lenders party thereto and Citibank, N.A., as
administrative agent.  Unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.

 

I, the undersigned, solely in my capacity as the duly elected qualified, and
acting [Chief Financial Officer][Treasurer] of the Company, and not individually
(and without personal liability) DO HEREBY CERTIFY to the Arrangers, the
Administrative Agent and the Lenders, as of the date hereof, as follows:

 

1.              I have carefully reviewed the Credit Agreement and the other
Loan Documents referred to therein (collectively, the “Transaction Documents”)
and such other documents as I have deemed relevant and the contents of this
Certificate and, in connection herewith, have made such investigation as I have
deemed necessary therefore.

 

2.              As of the date hereof and immediately after giving effect to the
Transactions, on and as of such date:

 

a.              the fair value of the property (on a going concern basis) of the
Company and its subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Company and its subsidiaries on a consolidated basis;

 

b.              the present fair salable value of the assets (on a going concern
basis) of the Company and its subsidiaries, on a consolidated basis, is not less
than the amount that will be required to pay the probable liability of the
Company and its subsidiaries, on a consolidated basis, on their debts as they
become absolute and matured in the ordinary course of business;

 

c.               the Company and its subsidiaries, on a consolidated basis, do
not intend to, nor do they believe that they will, incur debts or liabilities
that would be beyond their ability to pay as such debts and liabilities mature
in the ordinary course of business; and

 

d.              the Company and its subsidiaries are not engaged in business or
a transaction, and are not about to engage in business or a transaction for
which the Company and its subsidiaries’ property would constitute an
unreasonably small capital.

 

For the purposes of this Certificate, the amount of contingent liabilities at
any time have been computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto executed this certificate on
the date first written above.

 

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any guarantees included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

 

(a)                                 Assignee is an Affiliate of:

 

(b)                                 Assignee is a Lender Affiliate administered
or managed by:

 

3.                                      Administrative Agent: Citibank, N.A., as
the Administrative Agent under the Credit Agreement

 

4.                                      Credit Agreement: 364-Day Bridge Loan
Agreement dated as of December 16, 2015, among MOLSON COORS BREWING COMPANY, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.

 

5.                                      Assigned Interest:

 

--------------------------------------------------------------------------------


 

Commitment/Loans
Assigned

 

Aggregate Amount of
Commitments/Loans or
for all Lenders

 

Amount of
Commitment/Loans or
Assigned

 

Percentage Assigned of
Commitments/ Loans(5)

 

 

 

US$

 

 

US$

 

 

US$

 

 

 

 

US$

 

 

US$

 

 

US$

 

 

 

Effective Date:          , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR [NAME OF ASSIGNOR],

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE [NAME OF ASSIGNEE],

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Consented to and Accepted:

 

CITIBANK, N.A.,

as Administrative Agent

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(5)  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to:(6)]

 

MOLSON COORS BREWING COMPANY,

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(6)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
the Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (v) on the Effective Date, the representation, warranty, indemnification
and covenant in Section 2.16(f) of the Credit Agreement is true and correct as
applied to the Assignee, and the Borrower may rely on such representation,
warranty, indemnification and covenant with respect to the Assignee as if the
Borrower is a party to this Assignment and Assumption, (vi) it is not a
Defaulting Lender and (vii) it is not a Disqualified Institution; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy (or other electronic
transmission (including by .pdf)) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

 

SUBSIDIARY GUARANTEE AGREEMENT dated as of         , 201[·] among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Borrower”), each subsidiary of the
Borrower listed on Schedule I hereto in favor of Citibank, N.A., as
Administrative Agent (the “Administrative Agent”), on behalf of the Lenders
under the Credit Agreement referred to below.

 

Reference is made to the 364-Day Bridge Loan Agreement dated as of December 16,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
party thereto and the Administrative Agent.  The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  Each of the Guarantors (as defined below) is a Subsidiary of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and is willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit. 
Accordingly, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.

 

(a)                                 Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement.

 

(c)                                  As used in this Agreement, the following
terms have the meanings specified below:

 

“Guarantors” means each Subsidiary that becomes a party to this Agreement as a
Guarantor after the Effective Date until released.

 

SECTION 2.                            Guarantee.

 

(a)                                 Each Guarantor hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the payment when and as due of all
the Obligations;

 

(b)                                 Each of the Guarantors further agrees that
the due and punctual payment of the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.  Without prejudice to the Borrower’s rights to receive demands for
payment in accordance with the terms of the Credit Agreement and to the fullest
extent permitted by law, each of the Guarantors waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 3.                            Guarantee of Payment.  Each of the
Guarantors further agrees that its guarantee hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the

 

--------------------------------------------------------------------------------


 

Administrative Agent or Lender to any balance of any deposit account or credit
on the books of the Administrative Agent or Lender in favor of the Borrower or
any other Person.

 

SECTION 4.                            No Limitations, Etc.

 

(a)                                 Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 20, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise. 
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or Lender to assert any claim or demand or to enforce any
right or remedy against any Loan Party under the provisions of any Loan Document
or otherwise; (ii) any extension or renewal of any of the Obligations; (iii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement, including with
respect to any other Guarantor under this Agreement; (iv) any default, failure
or delay, willful or otherwise, in the performance of the Obligations; or
(v) any other act, omission or delay to do any other act that may or might in
any manner or to any extent vary the risk of any Guarantor or otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than the
payment in full in cash of all the Obligations guaranteed hereunder by such
Guarantor) or which would impair or limit the right of any Guarantor to
subrogation.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Loan Party, other than the payment
in full in cash of all the Obligations guaranteed hereunder by such Guarantor. 
The Administrative Agent and the Lenders may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise any other right or remedy available
to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations guaranteed hereunder by such Guarantor have been fully
paid in full in cash.  To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be.

 

SECTION 5.                            Reinstatement.  Each of the Guarantors
agrees that its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation guaranteed hereunder by such Guarantor is rescinded or must
otherwise be restored by the Administrative Agent or Lender upon the bankruptcy
or reorganization of the Borrower, any other Loan Party or otherwise.

 

SECTION 6.                            Agreement to Pay; Indemnity: Subrogation:
Contribution.  In furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent or any Lender may have at law or in
equity against any Guarantor by virtue hereof, upon the failure of the Borrower
or any other Loan Party to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor that guarantees such Obligation hereby promises to and
will, upon receipt of written demand by the Administrative Agent or Lender,
forthwith pay, or cause to be paid, to the Administrative Agent or Lender in
cash the amount equal to the unpaid principal amount of such Obligations then
due, together with accrued and unpaid interest thereon.

 

--------------------------------------------------------------------------------


 

Each Guarantor further agrees that if payment in respect of any Obligation
guaranteed hereunder by such Guarantor shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent or Lender, not consistent with the protection of its
rights or interests, then, at the election of the Administrative Agent, such
Guarantor shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.  Upon payment by any Guarantor of any sums as provided in
this Section 6, all rights of such Guarantor against the Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by the Borrower or Guarantor to the Administrative
Agent and Lenders.

 

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) the Borrower agrees to indemnify any Guarantor making any
payment as required under this Section 6 for the full amount of such payment
and, until such indemnification obligation shall have been satisfied, such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment, and (ii) each Guarantor (a
“Contributing Guarantor”) agrees that, in the event a payment shall be made by
any other Guarantor under this Agreement, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided for in clause (i), the Contributing Guarantor shall, to the extent the
Claiming Guarantor shall not have been so indemnified by the Borrower, indemnify
the Claiming Guarantor in an amount equal to the amount of such payment,
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 21, the date of the Supplement
hereto executed and delivered by such Guarantor) and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 21, the date
of the Supplement hereto executed and delivered by such Guarantor).  Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6 shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment.

 

SECTION 7.                            Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s and each
other Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or any Lender will
have any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 

SECTION 8.                            Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Borrower as provided in Section 10.01 of the Credit Agreement.

 

SECTION 9.                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Guarantors herein and in
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under

 

--------------------------------------------------------------------------------


 

the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and so long as the Commitments
have not expired or terminated.

 

SECTION 10.                     Binding Effect; Several Agreement.  This
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
its respective permitted successors and assigns, and shall inure to the benefit
of such Guarantor, the Administrative Agent and the Lenders and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

SECTION 11.                     Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Guarantor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns.

 

SECTION 12.                     Administrative Agent’s Fees and Expenses;
Indemnification.

 

(a)                                 The parties hereto agree that the
Administrative Agent shall be entitled to reimbursement of its expense incurred
hereunder as provided in Section 10.03 of the Credit Agreement.

 

(b)                                 Without limitation of its indemnification
obligations under the other Loan Documents, each Guarantor jointly and severally
agrees to indemnify the Administrative Agent and the other Indemnitees (as
defined in Section 10.03 of the Credit Agreement) against, and hold each
Indemnitee harmless from, any and all actual out-of-pocket losses, claims,
damages, liabilities and related expenses (other than Taxes which, in all cases,
are subject to indemnity only pursuant to Section 2.16 of the Credit Agreement
and the last sentence of this clause (b)), including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement in relation
to such Guarantor or any claim, litigation, investigation or proceeding relating
to the foregoing agreement, whether or not any Indemnitee is a party thereto
(and regardless of whether such matter is instituted by a third party or by the
Borrower or any other Loan Party); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.  Subject to
Section 2.16 of the Credit Agreement, all payments by each Guarantor under this
Agreement shall be made without reduction or withholding for any Indemnified
Taxes or Other Taxes (and the Administrative Agent and each Guarantor hereby
agree to comply with the provisions of Section 2.16 of the Credit Agreement as
if said Section referred to this Agreement and payments by such Guarantor
hereunder).

 

(c)                                  Any such amounts payable as provided
hereunder shall be additional Obligations.  The provisions of this Section 12
shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on

 

--------------------------------------------------------------------------------


 

behalf of the Administrative Agent or Lender.  All amounts due under this
Section 12 shall be payable promptly after written demand therefor.

 

SECTION 13.      Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14.                     Waivers: Amendment.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 14, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into between the Administrative Agent and the
Guarantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.02 of the
Credit Agreement.

 

SECTION 15.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.                     Severability.  In the event any one or more of
the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 17.                     Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10.  Delivery of an executed signature page to this

 

--------------------------------------------------------------------------------


 

Agreement by facsimile transmission (or other electronic transmission (including
by .pdf)) shall be as effective as delivery of a manually signed counterpart of
this Agreement.

 

SECTION 18.                     Headings.  Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 19.                     Jurisdiction: Consent to Service of Process.

 

(a)                                 Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

 

(b)                                 Each of the Guarantors hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (a) of this
Section 19.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
appoints the Company as agent of process and consents to service of process to
the Company in the manner provided for notices in Section 10.01 of the Credit
Agreement.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 20.                     Termination or Release.

 

(a)                                 Subject to the reinstatement provisions of
Section 5, the guarantee of a Guarantor hereunder shall be automatically
terminated when all Obligations guaranteed by such Guarantor have been paid in
full and the Lenders have no further commitment under the Credit Agreement to
lend to, the Borrower whose Obligations are guaranteed by such Guarantor
hereunder.  Subject to the reinstatement provisions of Section 5, this Agreement
shall terminate when all the Obligations have been paid in full and the Lenders
have no further commitment to lend under the Credit Agreement.

 

(b)                                 A Guarantor, including any Elective
Guarantor, shall automatically be released from its obligations hereunder
(x) upon the consummation of any transaction permitted by the Credit Agreement
as a result of which such Guarantor ceases to be a Subsidiary of the Borrower;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise and (y) in accordance with Section 5.09(c) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  In connection with any termination or
release pursuant to paragraphs (a) or (b), the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 20
shall be without recourse to or warranty by the Administrative Agent.

 

SECTION 21.                     Additional Subsidiaries.  Pursuant to
Section 5.09 of the Credit Agreement, subject to Section 4.02(d) of the Credit
Agreement, each Subsidiary that is required to become a Guarantor hereunder
pursuant to the Guarantee Requirement (such a Subsidiary, a “Required Guarantor
Subsidiary”) that was not in existence or not a Required Guarantor Subsidiary on
the Closing Date is required to enter into this Agreement as a Guarantor within
15 days of becoming a Required Guarantor Subsidiary (or such later date as
agreed by the Administrative Agent).  Upon execution and delivery by the
Administrative Agent and a Required Guarantor Subsidiary of an instrument in the
form of Exhibit I hereto, such Required Guarantor Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein.  The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder.  The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

 

SECTION 22.                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but excluding escrow, payroll, petty cash,
trust, tax and fiduciary accounts) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section 22 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

MOLSON COORS BREWING COMPANY, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COORS BREWING COMPANY, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CBC HOLDCO LLC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CBC HOLDCO 2 LLC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

MC HOLDING COMPANY LLC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEWCO3, INC., as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS HOLDCO INC., as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COORS INTERNATIONAL HOLDCO, ULC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS CALLCO ULC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

MOLSON CANADA 2005, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Elective Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS HOLDINGS LIMITED, as Elective Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GOLDEN ACQUISITION, as Elective Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I to
the Subsidiary Guarantee Agreement

 

GUARANTORS

 

COORS BREWING COMPANY

CBC HOLDCO 2 LLC

CBC HOLDCO LLC

NEWCO3, INC.

MOLSON COORS INTERNATIONAL LP

MC HOLDING COMPANY LLC

MOLSON COORS HOLDCO INC.

MOLSON COORS INTERNATIONAL GENERAL, ULC

COORS INTERNATIONAL HOLDCO, ULC

MOLSON COORS CALLCO ULC

MOLSON CANADA 2005

MOLSON COORS BREWING COMPANY (UK) LIMITED

GOLDEN ACQUISITION

MOLSON COORS HOLDINGS LIMITED

 

--------------------------------------------------------------------------------


 

Exhibit I to the
Subsidiary Guarantee Agreement

 

SUPPLEMENT NO.    dated as of            , 20  , to the Subsidiary Guarantee
Agreement dated as of         , 20[·], among MOLSON COORS BREWING COMPANY, a
Delaware corporation (the “Borrower”), each subsidiary of the Borrower listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) in favor of Citibank, N.A., as Administrative
Agent (the “Administrative Agent”).

 

A.                                    Reference is made to the 364-Day Bridge
Loan Agreement dated as of December 16, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Subsidiary Guarantee Agreement referred to therein.

 

C.                                    The Guarantors have entered into the
Subsidiary Guarantee Agreement in order to induce the Lenders to make Loans upon
the terms and subject to the conditions set forth in the Credit Agreement. 
Section 21 of the Subsidiary Guarantee Agreement provides that additional
Subsidiaries of the Borrower may become Guarantors under the Subsidiary
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Subsidiary Guarantee Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 21 of the
Subsidiary Guarantee Agreement, the New Subsidiary by its signature below
becomes a Guarantor under the Subsidiary Guarantee Agreement with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Subsidiary Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof.  Each reference to a “Guarantor” in the Subsidiary Guarantee Agreement
shall be deemed to include the New Subsidiary.  The Subsidiary Guarantee
Agreement is hereby incorporated herein by reference.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received counterparts of this Supplement
that bear the signature of the New Subsidiary.  Delivery of an executed
signature page to this Supplement by facsimile transmission (or other electronic

 

--------------------------------------------------------------------------------


 

transmission (including by .pdf)) shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Subsidiary Guarantee Agreement shall remain in full force and effect.

 

SECTION 5.                         THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8 of the Subsidiary
Guarantee Agreement.  All communications and notices hereunder to the New
Subsidiary shall be given to it at the address set forth under its signature
below.

 

SECTION 8.                            The New Subsidiary agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
out-of-pocket disbursements of counsel for the Administrative Agent to the
extent payable pursuant to Section 10.03 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF CLOSING DATE CERTIFICATE

 

This Closing Date Certificate (the “Certificate”) of Molson Coors Brewing
Company (the “Company”) is delivered pursuant to Section 4.02(i) of the 364-day
Bridge Loan Agreement dated as of December 16, 2015 (the “Credit Agreement”) by
and among the Company, the lenders party thereto and Citibank, N.A., as
administrative agent.  Unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.

 

I, the undersigned, solely in my capacity as the duly elected qualified, and
acting [Responsible Officer] of the Company, and not individually (and without
personal liability) DO HEREBY CERTIFY to the Arrangers, the Administrative Agent
and the Lenders, as of the date hereof, as follows:

 

1.              The Specified Representations are true and correct in all
material respects.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto executed this certificate on
the date first written above.

 

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------